

EXHIBIT 10.1
EXECUTION VERSION








CREDIT AGREEMENT


Dated as of December 11, 2016


among


TELEDYNE TECHNOLOGIES INCORPORATED,
as the Borrower,


CERTAIN OF ITS SUBSIDIARIES,
as Guarantors,


BANK OF AMERICA, N.A.,
as Administrative Agent,


and


THE OTHER LENDERS PARTY HERETO




MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Book Manager and Sole Lead Arranger






    
    

--------------------------------------------------------------------------------


Table of Contents


Page


ARTICLE I DEFINITIONS AND ACCOUNTING TERMS    1
1.01    Defined Terms.    1
1.02    Other Interpretive Provisions.    27
1.03    Accounting Terms.    27
1.04    [Reserved].    28
1.05    [Reserved].    28
1.06    [Reserved].    28
1.07    Rounding.    28
1.08    References to Agreements and Laws.    28
1.09    Times of Day.    28
ARTICLE II THE COMMITMENTS AND BORROWINGS    28
2.01    Loans.    28
2.02    Borrowings and Continuations of Loans.    29
2.03    [Reserved].    30
2.04    [Reserved].    30
2.05    Prepayments.    30
2.06    Termination or Reduction of Aggregate Commitments.    31
2.07    Repayment of Loans.    33
2.08    Interest.    33
2.09    Fees.    33
2.10    Computation of Interest and Fees.    34
2.11    Evidence of Debt.    34
2.12    Payments Generally; Administrative Agent’s Clawback.    35
2.13    Sharing of Payments by Lenders.    37
2.14    [Reserved].    37
2.15    Defaulting Lenders.    37
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY    38
3.01    Taxes.    38
3.02    Illegality.    43
3.03    Inability to Determine Rates.    44
3.04    Increased Costs.    44
3.05    Funding Losses.    45
3.06    Mitigation Obligations; Replacement of Lenders.    46
3.07    Survival.    46
ARTICLE IV GUARANTY    46
4.01    The Guaranty.    46
4.02    Obligations Unconditional.    47
4.03    Reinstatement.    48
4.04    Certain Additional Waivers.    48
4.05    Remedies.    48
4.06    Rights of Contribution.    48
4.07    Guarantee of Payment; Continuing Guarantee.    49
ARTICLE V CONDITIONS PRECEDENT TO BORROWING    49
5.01    Conditions to Effectiveness of Agreement.    49
5.02    Conditions to Certain Funds Credit Extensions.    51


i
    
    

--------------------------------------------------------------------------------

Table of Contents (continued)


Page


ARTICLE VI REPRESENTATIONS AND WARRANTIES    52
6.01    Existence, Qualification and Power.    52
6.02    Authorization; No Contravention.    53
6.03    Governmental Authorization; Other Consents.    53
6.04    Binding Effect.    53
6.05    Financial Statements; No Material Adverse Effect.    53
6.06    Litigation.    54
6.07    No Default.    54
6.08    Ownership of Property; Liens.    54
6.09    Environmental Compliance.    55
6.10    Insurance.    55
6.11    Taxes.    55
6.12    ERISA Compliance.    55
6.13    Subsidiaries.    56
6.14    Margin Regulations; Investment Company Act.    56
6.15    Disclosure.    56
6.16    Compliance with Laws.    57
6.17    Intellectual Property; Licenses, Etc.    57
6.18    Solvency.    57
6.19    Legal Name.    57
6.20    Labor Matters.    57
6.21    [Reserved].    57
6.22    OFAC.    57
6.23    Anti-Corruption Laws.    57
6.24    EEA Financial Institutions.    58
6.25    Acquisition Documents.    58
6.26    Use of Proceeds.    58
6.27    Designation as Senior Indebtedness.    58
ARTICLE VII AFFIRMATIVE COVENANTS    58
7.01    Financial Statements.    58
7.02    Certificates; Other Information.    59
7.03    Notices.    60
7.04    Payment of Obligations.    61
7.05    Preservation of Existence, Etc.    61
7.06    Maintenance of Properties.    61
7.07    Maintenance of Insurance.    62
7.08    Compliance with Laws.    62
7.09    Books and Records.    62
7.10    Inspection Rights.    62
7.11    Use of Proceeds.    62
7.12    Additional Guarantors.    63
7.13    ERISA Compliance.    63
7.14    [Reserved].    63
7.15    Anti-Corruption Laws.    63
7.16    Scheme and Offer.    63
ARTICLE VIII NEGATIVE COVENANTS    65
8.01    Liens.    65


ii
    

--------------------------------------------------------------------------------

Table of Contents (continued)


Page


8.02    Investments.    67
8.03    Priority Indebtedness.    68
8.04    Fundamental Changes.    68
8.05    Dispositions.    69
8.06    Change in Nature of Business.    69
8.07    Transactions with Affiliates and Insiders.    69
8.08    Use of Proceeds.    69
8.09    Financial Covenants.    69
8.10    Organization Documents.    69
8.11    Sanctions.    70
8.12    Anti-Corruption Laws.    70
8.13    Scheme and Offer.    70
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES    71
9.01    Events of Default.    71
9.02    Remedies Upon Event of Default.    73
9.03    Application of Funds.    73
ARTICLE X ADMINISTRATIVE AGENT    74
10.01    Appointment and Authority.    74
10.02    Rights as a Lender.    74
10.03    Exculpatory Provisions.    75
10.04    Reliance by Administrative Agent.    75
10.05    Delegation of Duties.    76
10.06    Resignation of Administrative Agent.    76
10.07    Non‑Reliance on Administrative Agent and Other Lenders.    77
10.08    No Other Duties, Etc.    77
10.09    Administrative Agent May File Proofs of Claim.    77
10.10    Releases.    78
ARTICLE XI MISCELLANEOUS    78
11.01    Amendments, Etc.    78
11.02    Notices; Effectiveness; Electronic Communication.    79
11.03    No Waiver; Cumulative Remedies; Enforcement.    81
11.04    Expenses; Indemnity; Damage Waiver.    82
11.05    Payments Set Aside.    84
11.06    Successors and Assigns.    84
11.07    Confidentiality.    88
11.08    Set‑off.    89
11.09    Interest Rate Limitation.    89
11.10    Counterparts; Integration; Effectiveness.    90
11.11    Survival of Representations and Warranties.    90
11.12    Severability.    90
11.13    Replacement of Lenders.    90
11.14    Governing Law; Jurisdiction, Etc.    91
11.15    Waiver of Right to Trial by Jury.    92
11.16    No Advisory or Fiduciary Responsibility.    92
11.17    USA PATRIOT Act Notice.    93
11.18    Judgment Currency.    93


iii
    

--------------------------------------------------------------------------------

Table of Contents (continued)


Page


11.19    Electronic Execution of Assignments and Certain Other Documents.    93
11.20    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.    94




iv
    

--------------------------------------------------------------------------------












SCHEDULES


2.01    Commitments and Pro Rata Shares
6.13    Subsidiaries
6.20    Collective Bargaining Agreements
8.01    Liens Existing on the Effective Date
8.02    Investments Existing on the Effective Date
11.02    Certain Addresses for Notices






EXHIBITS


A    Form of Loan Notice
B    [Reserved]
C    Form of Note
D    Form of Compliance Certificate
E    Form of Assignment and Assumption
F    Form of Joinder Agreement
G    [Reserved]
H    [Reserved]
I    Forms of U.S. Tax Compliance Certificates








    
    

--------------------------------------------------------------------------------






CREDIT AGREEMENT




This CREDIT AGREEMENT is entered into as of December 11, 2016 among TELEDYNE
TECHNOLOGIES INCORPORATED, a Delaware corporation (the “Borrower”), the
Guarantors (defined herein), the Lenders (defined herein) and BANK OF AMERICA,
N.A., as Administrative Agent.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:




ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:


“Acceptance Condition” means the condition with respect to the number of
acceptances to the Offer which must be secured to declare the Offer
unconditional as to acceptances which shall not be less than 90% of the Target
Shares to which the Offer relates (or such other percentage as Bidco and the
Administrative Agent may agree from time to time, provided that such percentage
shall be more than 50% of the Target Shares by each of value, number and voting
rights).


“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or substantially all
of the Property of another Person or all or substantially all of the Voting
Stock of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.


“Acquisition Documents” means the Scheme Documents or the Offer Documents (as
applicable).


“Acquisition Event” means an Acquisition or series of Acquisitions by the
Borrower and its Subsidiaries.
    
“Act” has the meaning set forth in Section 11.17.
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


    
    

--------------------------------------------------------------------------------





“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Other than for
the purposes of Section 7.16 and Section 8.13 and without limiting the
generality of the foregoing, a Person shall be deemed to be Controlled by
another Person if such other Person possesses, directly or indirectly, power to
vote 10% or more of the securities having ordinary voting power for the election
of directors, managing general partners or the equivalent.


“Aggregate Commitments” means the Commitments of all the Lenders. The amount of
the Aggregate Commitments in effect on the Effective Date is £625,000,000.


“Agreement” means this Credit Agreement, as amended, modified, supplemented and
extended in writing from time to time.


“Agreement Accounting Principles” means GAAP, provided that with respect to the
calculations for purposes of determining compliance with the covenants set forth
in Sections 8.01, 8.02, 8.03, 8.05 and 8.09, such term means generally accepted
accounting principles in effect as of the Effective Date applied on a basis
consistent with that used in the preparation of the Audited Financial
Statements.


“Agreement Currency” has the meaning set forth in Section 11.18.
    
“Applicable Rate” means, the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(a):


Pricing Level
Consolidated Leverage Ratio
Eurocurrency Loans
Closing Date through 89 days after Closing Date
90 days after Closing Date through 179 days after Closing Date
180 days after Closing Date through 269 days after Closing Date
270 days after Closing Date and thereafter
1
Greater than or equal to 3.0 to 1.0
1.50%
1.75%
2.00%
2.25%
2
Less than 3.0 to 1.0 but greater than or equal to 2.5 to 1.0
1.25%
1.50%
1.75%
2.00%
3
Less than 2.5 to 1.0
1.125%
1.375%
1.625%
1.875%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the delivery of a Compliance Certificate pursuant to
Section 7.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 1 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall continue to apply
until the first Business Day immediately following the date a Compliance
Certificate is delivered in accordance with Section 7.02(a), whereupon the
Applicable Rate shall be adjusted based upon the calculation of the Consolidated
Leverage Ratio contained in such Compliance Certificate. The Applicable Rate in
effect from the Closing Date through the first Business Day immediately
following the date a Compliance Certificate is required to be delivered pursuant
to Section 7.02(a) shall be determined based upon Pricing Level 1.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).


2


    

--------------------------------------------------------------------------------







“Applicable Time” means, with respect to any borrowings and payments in
Sterling, the local time in the place of settlement for Sterling as may be
determined by the Administrative Agent to be necessary for timely settlement on
the relevant date in accordance with normal banking procedures in the place of
payment.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.


“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.


“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease and (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended January 3, 2016, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bank of America” means Bank of America, N.A. and its successors.


“Bidco” means Rhombi Holdings Limited, an England and Wales private limited
company and a wholly owned Subsidiary of the Borrower.


“Borrower” has the meaning specified in the introductory paragraph hereto.


“Borrower Materials” has the meaning specified in Section 7.02.




3


    

--------------------------------------------------------------------------------





“Borrowing” means a borrowing consisting of simultaneous Loans having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or the
State of California with respect to Obligations denominated in Dollars and:


(a)    if such day relates to any interest rate settings, means any such day on
which dealings in deposits in Sterling are conducted by and between banks in the
London, England or, if not conducted in London, the applicable offshore
interbank market for such currency; and


(b)    if such day relates to any fundings, disbursements, settlements and
payments in Sterling, or any other dealings in Sterling to be carried out
pursuant to this Agreement (other than any interest rate settings), means any
such day on which banks are open for foreign exchange business in London,
England.


“Canadian Dollar” means the lawful currency of Canada.


“Capital Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which, in accordance with Agreement Accounting Principles,
is required to be accounted for as a capital lease on the balance sheet of that
Person.


“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.


“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar, Euro, Canadian Dollar or
Sterling denominated time deposits and certificates of deposit of (i) any
Lender, (ii) any domestic commercial bank of recognized standing having capital
and surplus in excess of $500,000,000 or (iii) any bank whose short‑term
commercial paper rating from S&P is at least A‑1 or the equivalent thereof or
from Moody’s is at least P‑1 or the equivalent thereof (any such bank being an
“Approved Bank”), in each case with maturities of not more than 270 days from
the date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A‑1 (or
the equivalent thereof) or better by S&P or P‑1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations and (e) Investments, classified in
accordance with Agreement Accounting Principles as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by reputable financial institutions having
capital of at least


4


    

--------------------------------------------------------------------------------





$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d).


“Certain Funds Credit Extension” means a Borrowing made or to be made during the
Certain Funds Period where such Borrowing is to be made solely to finance a
Certain Funds Purpose.


“Certain Funds Period” means the period commencing on the Effective Date and
ending on the earliest to occur of:


(a)
11:59 p.m. (London time) on the date that is six months after the Effective
Date;



(b)
if the Target Acquisition is effected by a Scheme, 11:59 p.m. (London time) on
the first Business Day falling 20 days or more after the Scheme Effective Date;



(c)
11:59 p.m. (London time) on the date upon which a Scheme lapses, terminates or
is withdrawn (unless a firm intention to make an Offer in place of a Scheme is
simultaneously, or has already been, announced or within five Business Days of
such lapse, termination or withdrawal, as the case may be, is announced);



(d)
11:59 p.m. (London time) on the date upon which an Offer lapses, terminates or
is withdrawn (unless a firm intention to effect a Scheme in place of an Offer is
simultaneously, or has already been, announced or within 5 Business Days of such
lapse, termination or withdrawal, as the case may be, is announced); and



(e)
11:59 p.m. (London time) on the date on which the Target becomes a direct or
indirect Wholly Owned Subsidiary of Bidco and Bidco has paid all sums due
pursuant to, or in connection with, the Target Acquisition.



“Certain Funds Purpose” means one or more the purposes set out in Section 7.11.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.


“Change of Control” means if any Person or Persons acting in concert, together
with the Affiliates thereof, shall become in the aggregate, directly or
indirectly, the “beneficial owner” (as defined in Rules 13d‑3 and 13d‑5 under
the Exchange Act) of more than 50% (by number of shares) of the issued and
outstanding Voting Stock of the Borrower.


“City Code” means the City Code on Takeovers and Mergers.




5


    

--------------------------------------------------------------------------------





“Closing Date” shall mean the date of the Borrowings hereunder.


“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01. For the avoidance of doubt, the Tranche A
Commitments and the Tranche B Commitments are deemed to be Commitments
hereunder.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Companies Act” means the Companies Act 2006 of England and Wales, as amended.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period, (b)
the provision for federal, provincial, state, local and foreign income taxes
payable by the Borrower and its Subsidiaries for such period; (c) the amount of
depreciation and amortization expense for such period; (d) non‑cash items that
reduce Consolidated Net Income in such period; (e) reasonably documented fees
and expenses paid or payable in cash to unaffiliated third parties in connection
with the transactions contemplated hereby and with any other issuances of debt
or equity permitted hereby, whether or not such issuances are successful; and
(f) reasonably documented fees and expenses paid or payable in cash to
unaffiliated third parties in connection with Acquisitions or dispositions
permitted hereby, whether or not such acquisitions or dispositions are
successful; provided, that for purposes of calculating the Consolidated Leverage
Ratio in Section 8.09(a) and the Consolidated Interest Coverage Ratio in
Section 8.09(b), Consolidated EBITDA shall include, on a Pro Forma Basis for the
period consisting of the four fiscal quarters ending on such date, the
Consolidated EBITDA attributable to all businesses and assets acquired after the
beginning of such period as if such business and/or assets had been owned for
the entire period and shall exclude, on a Pro Forma Basis for the period
consisting of the four fiscal quarters ending on such date, the Consolidated
EBITDA attributable to all businesses and assets disposed after the beginning of
such period as if such businesses and/or assets had not been owned for the
entire period.


“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Subsidiaries on a consolidated basis.


“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Borrower and its Subsidiaries in connection with Indebtedness (including
capitalized interest and other fees and charges incurred under any asset
securitization program) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with
Agreement Accounting Principles, plus (ii) the portion of rent expense of the
Borrower and its Subsidiaries with respect to such period under Capital Leases
or Synthetic Leases that is treated as interest in accordance with Agreement
Accounting Principles.


“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended for which the Borrower has delivered financial statements
pursuant to Section 7.01(a) or (b) to (b) Consolidated Interest Charges for the
period of the four fiscal quarters most recently ended.




6


    

--------------------------------------------------------------------------------





“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.


“Consolidated Net Debt to EBITDA Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Funded Indebtedness, net of unencumbered cash and
Cash Equivalents of the Borrower and its Domestic Subsidiaries in excess of
$25,000,000, provided that the aggregate principal amount of borrowings
outstanding under the Existing Credit Agreement is less than $100,000,000, as of
such date to (b) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended.


“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary non‑cash gains, extraordinary non‑cash
losses and any other non‑cash impairment charges related to goodwill or acquired
intangible assets) for that period, as determined in accordance with Agreement
Accounting Principles.


“Consolidated Net Worth” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with Agreement Accounting Principles.


“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Borrower and its Subsidiaries as of that date
determined in accordance with Agreement Accounting Principles.


“Contemplated Private Placement” means the private placement of notes pursuant
to Section 4(a)(2) of the Securities Act by the Borrower or a Wholly Owned
Subsidiary, the proceeds of which will be used to consummate the Transactions.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” has the meaning specified in the definition of “Affiliate.”


“Conversion Notice” means a written notice given by the Borrower to the
Administrative Agent at any time prior to the Scheme Effective Date (but after
the publication of the Scheme Press Release) and after the Scheme has been
terminated or abandoned if Bidco intends to switch from the Scheme to launch an
Offer.


“Debt Issuance” means incurrence of Indebtedness for borrowed money by the
Borrower or any of its Subsidiaries after the Effective Date (excluding (i)
Indebtedness owed to the Borrower or its Subsidiaries, (ii) borrowings under the
Existing Credit Agreement or any revolving facility entered into to refinance or
replace the Existing Credit Agreement in an amount up to $750,000,000, (iii) any
other ordinary course borrowings under working capital, letter of credit or
overdraft facilities, (iv) issuances of commercial paper in the ordinary course
of business, (v) purchase money Indebtedness incurred in the ordinary course of
business and (vi) Indebtedness with respect to Capital Leases incurred in the
ordinary course of business.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement,


7


    

--------------------------------------------------------------------------------





receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to Loans plus 2% per annum in all cases to
the fullest extent permitted by applicable Laws.


“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state, federal, provincial or equivalent regulatory authority acting in
such a capacity or (iii) become the subject of a Bail-In Action; provided, that,
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Capital Stock in that Lender or any direct or indirect parent
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.


“Designated Jurisdiction” means any country or territory that is itself subject
to comprehensive country-based (not individual- or entity-based) Sanctions. As
of the Effective Date, Designated Jurisdictions are Cuba, Iran, North Korea,
Sudan, Syria and the Crimea Region of Ukraine.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any Property by the Borrower or any Subsidiary (including the
Capital Stock of any Subsidiary), including any sale,


8


    

--------------------------------------------------------------------------------





assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith, but
excluding (i) the sale, lease, license, transfer or other disposition of assets
in the ordinary course of business of the Borrower and its Subsidiaries, (ii)
the sale, lease, license, transfer or other disposition of machinery and
equipment no longer used or useful in the conduct of business of the Borrower
and its Subsidiaries, (iii) any sale, lease, license, transfer or other
disposition of Property by the Borrower or any Subsidiary to the Borrower or any
Subsidiary and (iv) any Involuntary Disposition and (v) any sale or transfer of
property acquired by the Borrower or any Subsidiary after the Effective Date to
any Person within 365 days following the acquisition or construction of such
property by the Borrower or any Subsidiary of the Borrower or a Subsidiary shall
concurrently with such sale or transfer, lease such property, as lessee.


“Dollar” and “$” mean lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States, other than a Foreign Subsidiary
Holdco.


“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Subsidiary to make earn out or other contingency payments
pursuant to the documentation relating to such Acquisition. The amount of any
Earn Out Obligation shall be deemed to be the aggregate liability in respect
thereof as recorded on the balance sheet of the Borrower and its Subsidiaries in
accordance with Agreement Accounting Principles.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the first date all the conditions precedent in Section
5.01 are satisfied (or waived in accordance with Section 11.01), as notified by
the Administrative Agent to the Borrower and the Lenders.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vii) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).


“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.




9


    

--------------------------------------------------------------------------------





“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.


“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions in each case relating to pollution and the protection
of the environment or human health and safety or the release of any materials
into the environment, including those related to hazardous substances or wastes,
recycling, air emissions and discharges to waste or public systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment, or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.


“Equity Issuance” means any issuance by the Borrower or any Subsidiary to any
Person of shares of its Capital Stock after the Effective Date, other than (a)
any issuance of shares of its Capital Stock pursuant to the exercise of options
or warrants, (b) any issuance of shares of its Capital Stock pursuant to the
conversion of any debt securities to equity or the conversion of any class
equity securities to any other class of equity securities, (c) any issuance of
options or warrants relating to its Capital Stock, (d) any issuance by the
Borrower of shares of its Capital Stock as consideration for a Permitted
Acquisition and (e) any issuance by any Subsidiary of shares of its Capital
Stock to the Borrower or any other Subsidiary. The term “Equity Issuance” shall
not be deemed to include any Disposition.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any regulations issued pursuant thereto.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent to
terminate or the treatment of a Pension Plan amendment as a termination under
Sections 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at‑risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Internal Revenue
Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.




10


    

--------------------------------------------------------------------------------





“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.


“Eurocurrency Base Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”) or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in Sterling (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; provided that to the
extent a comparable or successor rate is approved by the Administrative Agent in
connection with any rate set forth in this definition, the approved rate shall
be applied in a manner consistent with market practice; provided, further that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; and if the
Eurocurrency Base Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement.


“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
to be equal to the quotient obtained by dividing (i) the Eurocurrency Base Rate
for such Eurocurrency Rate Loan for such Interest Period by (ii) one minus the
Eurocurrency Reserve Percentage for such Eurocurrency Rate Loan for such
Interest Period.


“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Sterling only.
All Loans must be Eurocurrency Rate Loans.


“Eurocurrency Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurocurrency Rate for each outstanding Eurocurrency Rate Loan shall be
adjusted automatically as of the effective date of any change in the
Eurocurrency Reserve Percentage.


“Event of Default” has the meaning specified in Section 9.01.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section


11


    

--------------------------------------------------------------------------------





11.13) or (ii) such Lender changes its Lending Office, except in each case to
the extent that pursuant to Section 3.01(a)(ii), (a)(iii) or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any U.S. federal withholding taxes
imposed under FATCA.


“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of March 1, 2013, among the Borrower, certain of its
subsidiaries, the lenders party thereto, and Bank of America, as administrative
agent (as amended, restated, supplemented or otherwise modified from time to
time).


“Existing RCF Lender” means any Person that is a lender under the Existing
Credit Agreement as at the date of this Agreement.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.


“Fee and Syndication Letter” means the letter agreement, dated December 11, 2016
among the Borrower, the Administrative Agent and MLPF&S.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“Foreign Subsidiary” means any Subsidiary organized under the laws of any
jurisdiction other than a political subdivision of the United States.


“Foreign Subsidiary Holdco” means a Subsidiary organized under the laws of any
political subdivision of the United States that has no material assets other
than the Capital Stock of one or more Foreign Subsidiaries.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.




12


    

--------------------------------------------------------------------------------





“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with Agreement Accounting Principles:


(a)    all obligations for borrowed money, whether current or long‑term
(including the Obligations) and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;


(b)    all purchase money Indebtedness;


(c)    all obligations arising under letters of credit (including standby),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments (for
the avoidance of doubt, this clause (c) shall not be deemed to include
performance bonds);


(d)    all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
including without limitation, any Earn Out Obligations;


(e)    the Attributable Indebtedness of Capital Leases and Synthetic Leases;


(f)    the Attributable Indebtedness of Securitization Transactions;


(g)    all preferred stock or other equity interests providing for mandatory
redemptions, sinking fund or like payments prior to the maturity date of the
Existing Credit Agreement;


(h)    all Guarantees with respect to Indebtedness of the types specified in
clauses (a) through (g) above of another Person; and


(i)    all Indebtedness of the types referred to in clauses (a) through (h)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent such Indebtedness is
expressly made non‑recourse to such Person.


For purposes hereof, (x) the amount of any obligation arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder and (y) the amount of any Guarantee shall be
the amount of the Indebtedness subject to such Guarantee.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently
applied.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


13


    

--------------------------------------------------------------------------------







“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, and including any
obligation of such Person, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other obligation of the payment
or performance of such Indebtedness or other obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.


“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV hereof.


“Guarantors” means each Domestic Subsidiary of the Borrower that is a Material
Subsidiary and each other Person that joins as a Guarantor pursuant to
Section 7.12, together with their successors and permitted assigns.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos‑containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Indebtedness” means, as to any Person at any time, without duplication, all
items which would, in conformity with Agreement Accounting Principles, be
classified as indebtedness on a balance sheet of such Person at such time, as
well as the following, whether or not included as indebtedness or liabilities in
accordance with Agreement Accounting Principles:


(a)    all Funded Indebtedness;


(b)    net obligations under any Swap Contract;


(c)    all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and


(d)    all Indebtedness of the types referred to in clauses (a) through (c)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which the Borrower or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non‑recourse to the Borrower or such Subsidiary.




14


    

--------------------------------------------------------------------------------





For purposes hereof (y) the amount of any net obligation under any Swap Contract
on any date shall be deemed to be the Swap Termination Value thereof as of such
date and (z) the amount of any Guarantee shall be the amount of the Indebtedness
subject to such Guarantee.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.


“Indemnitees” has the meaning specified in Section 11.04.


“Information” has the meaning specified in Section 11.07.


“Interest Payment Date” means, as to any Loan, the last day of each Interest
Period applicable to such Loan and the Maturity Date; provided, however, that if
any Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates.


“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or continued as
a Eurocurrency Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:


(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(iii)    no Interest Period shall extend beyond the Maturity Date.


“Interim Financial Statements” means the unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the nine month period ending
October 2, 2016, including balance sheet and statements of income or operations,
shareholders’ equity and cash flows.


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) an Acquisition. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.


“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation, expropriation or other taking for public use of, any Property of
the Borrower or any of its Subsidiaries.




15


    

--------------------------------------------------------------------------------





“IP Rights” has the meaning set forth in Section 6.17.


“IRS” means the United States Internal Revenue Service.


“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit F executed and delivered by a Domestic Subsidiary that is a Material
Subsidiary in accordance with the provisions of Section 7.12.
    
“Judgment Currency” has the meaning set forth in Section 11.18.
    
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns. For the avoidance of doubt, each
Tranche A Lender and each Tranche B Lender is deemed to be a Lender hereunder.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).


“Loan” means an extension of credit by a Lender to the Borrower under
Article II. For the avoidance of doubt, each Tranche A Loan and each Tranche B
Loan is deemed to be a Loan hereunder.


“Loan Documents” means this Agreement, each Note, each Loan Notice, each Joinder
Agreement, each Compliance Certificate, the Fee and Syndication Letter, and each
other document, instrument or agreement from time to time executed by the
Borrower or any of its Subsidiaries or any Responsible Officer thereof and
delivered in connection with this Agreement.


“Loan Notice” means a notice of (a) a Borrowing of Loans or (b) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.


“Loan Parties” means the Borrower and each Guarantor.


“Major Covenant” means a covenant with respect to Bidco, the Borrower and its
Material Subsidiaries only (and, for the avoidance of doubt, not in respect of
or relating to (or any procurement obligation relating


16


    

--------------------------------------------------------------------------------





to) (i) the Borrower’s other Subsidiaries and (ii) the Target and its
Subsidiaries) under any of Section 7.05(a) (Preservation of Existence, Etc.),
Section 7.11 (Use of Proceeds), Section 7.16 (Scheme and Offer) (other than
Section 7.16(c), (d), (e)(ii) and (g)), Section 8.01 (Liens) to Section 8.05
(Dispositions) inclusive, Section 8.08 (Use of Proceeds) and Section 8.13
(Scheme and Offer) (other than Section 8.13(e)).


“Major Default” means with respect to Bidco, the Borrower, its Material
Subsidiaries and (for the purposes of Section 9.01(f) (Insolvency Proceedings,
Etc.) and Section 9.01(g)(i) (Inability to Pay Debts, Attachment) only) any
Material Subsidiary Group only (and, for the avoidance of doubt, not in respect
of or relating to (or any procurement obligation relating to) (i) the Borrower’s
other Subsidiaries and (ii) the Target and its Subsidiaries), any circumstances
constituting a Default under any of Section 9.01(a) (Non-Payment) (to the extent
that it relates to the payment of any amounts due under this Agreement), Section
9.01(b) (Specific Covenants) insofar as it relates to a breach of any Major
Covenant, Section 9.01(c) (Other Defaults) insofar as it relates to a breach of
any Major Covenant, Section 9.01(d) (Representations and Warranties) insofar as
it relates to a breach of any Major Representation, Section 9.01(f) (Insolvency
Proceedings, Etc.) solely to the extent relating to any formal insolvency
procedures being taken in accordance with applicable law and affecting all of
the assets of the relevant Person or Persons and excluding for the purposes of
this definition the words “and the appointment continues undischarged or
unstayed for sixty (60) calendar days” and the words “and continues undismissed
or unstayed for sixty calendar days”, Section 9.01(g)(i) (Inability to Pay
Debts, Attachment) or Section 9.01(j) (Invalidity of Loan Documents) (to the
extent resulting solely from repudiatory action taken by Bidco, the Borrower or
a Material Subsidiary for the purposes of Section 9.01(j)(ii) and (iii)
(Invalidity of Loan Documents)).


“Major Representation” means a representation or warranty with respect to Bidco,
the Borrower, its Material Subsidiaries and (for the purposes of Section 6.18
(Insolvency) only) any Material Subsidiary Group only (and, for the avoidance of
doubt, not in respect of or relating to (or any procurement obligation relating
to) (i) the Borrower’s other Subsidiaries and (ii) the Target and its
Subsidiaries) under any of Section 6.01(a) and (b)(ii) (Existence, Qualification
and Power), Section 6.02 (Authorization; No Contravention) (excluding for the
purposes of this definition the words “or the creation of any Lien under, or
require any payment to be made under”), Section 6.03 (Governmental
Authorization; Other Consents), Section 6.04 (Binding Effect), Section 6.16
(Compliance with Laws), Section 6.18 (Solvency) in relation to Bidco, the
Borrower and its Material Subsidiaries and any Material Subsidiary Group only,
Section 6.25 (Acquisition Documents) and Section 6.26 (Use of Proceeds).


“Margin Stock” shall have the meaning given to such term under Regulation U of
the Board of Governors of the Federal Reserve System of the United States.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Loan Parties taken as a whole to perform their obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.


“Material Subsidiary” means, as of any date of determination, any Subsidiary of
the Borrower that (i) has on such date Total Assets constituting ten percent
(10%) or more of Consolidated Total Assets or (ii) for the most recently ended
four fiscal quarter period has revenues constituting ten percent (10%) or more
of the consolidated revenues of the Borrower and its Subsidiaries for such
period, as determined in accordance with Agreement Accounting Principles.




17


    

--------------------------------------------------------------------------------





“Material Subsidiary Group” means any Subsidiaries of the Borrower that together
(i) have on such date aggregate Total Assets constituting twenty percent (20%)
or more of Consolidated Total Assets or (ii) for the most recently ended four
fiscal quarter period have aggregate revenues constituting twenty percent (20%)
or more of the consolidated revenues of the Borrower and its Subsidiaries for
such period, as determined in accordance with Agreement Accounting Principles.


“Maturity Date” means the date that is 364 days after the Closing Date; provided
that if such day is not a Business Day, the Maturity Date shall be the next
preceding Business Day.


“Maximum Rate” has the meaning set forth in Section 11.09.


“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as sole lead arranger and sole book manager.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding six plan years,
has made or been obligated to make contributions.


“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.


“Net Cash Proceeds” means:
(a)    with respect to any Prepayment Disposition by the Borrower or any of its
Subsidiaries, the excess, if any, of (i) the cash received in connection
therewith (including any cash received by way of deferred payment pursuant to,
or by monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) payments made to retire any debt that is
secured by such asset and that is required to be repaid in connection with the
sale thereof, (B) the fees and expenses incurred by the Borrower or any of its
Subsidiaries in connection therewith, (C) taxes paid or reasonably estimated to
be payable in connection with such transaction and (D) the amount of reserves
established by the Borrower or any of its Subsidiaries in good faith and
pursuant to commercially reasonable practices for adjustment in respect of the
sale price of such asset or assets in accordance with Agreement Accounting
Principles; provided that if the amount of such reserves exceeds the amounts
charged against such reserve, then such excess, upon the determination thereof,
shall then constitute Net Cash Proceeds; provided, further, that if the Borrower
or any of its Subsidiaries receives proceeds that would otherwise constitute Net
Cash Proceeds from a Prepayment Disposition, the Borrower or such Subsidiary may
reinvest any portion of such proceeds in the business of the Borrower or any of
its Subsidiaries (subject to there being no event of Default continuing at the
time of such reinvestment) and, in such case, such proceeds shall only
constitute Net Cash Proceeds to the extent not so reinvested within the 180-day
period following receipt of such proceeds;


18


    

--------------------------------------------------------------------------------





(b)     with respect to any Debt Issuance, the excess, if any, of (i) cash
received by the Borrower and its Subsidiaries in connection with such
incurrence, issuance, offering or placement over (ii) the sum of (A) payments
made to retire any debt for borrowed money that is required to be repaid in
connection with such issuance, offering or placement (other than the Loans) and
(B) the underwriting discounts and commissions and other fees and expenses
incurred by the Borrower and its Subsidiaries in connection with such
incurrence, issuance, offering or placement; and
(c)    with respect to any Equity Issuance, the excess of (i) the cash received
by the Borrower in connection with such issuance over (ii) the underwriting
discounts and commissions and other fees and expenses incurred by the Borrower
or any of its Subsidiaries in connection with such issuance.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Note” has the meaning specified in Section 2.11.


“Note Purchase Agreements” means, collectively, (a) that certain Note Purchase
Agreement, dated as of May 12, 2010, among the Borrower and the purchasers
listed in the attached Schedule A thereto, (b) that certain Note Purchase
Agreement, dated as of September 23, 2014, among the Borrower and the purchasers
listed on the attached Schedule A thereto, and (c) that certain Note Purchase
Agreement, dated as of August 27, 2015, among the Borrower and the purchasers
listed on the attached Schedule A thereto.


“NPA Notes” means the notes issued pursuant to the Note Purchase Agreements.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Offer” means a contractual takeover offer within the meaning of Section 974 of
the Companies Act made by Bidco to effect the Target Acquisition (as that offer
may be amended in accordance with the terms of this Agreement).


“Offer Documents” means any documents published in accordance with the City Code
in order to make an Offer to the shareholders of the Target (including, without
limitation, any revision to an Offer, any alternative Offer and any document
published to reflect or effect a change of structure from a Scheme to an Offer).




19


    

--------------------------------------------------------------------------------





“Offer Press Release” means the press release announcing, in compliance with
Rule 2.7 of the City Code, a firm intention to make the Offer or, as the case
may be, a switch to an Offer in accordance with Section 8 of Appendix 7 to the
City Code which shall be consistent in all material respects with the press
release provided to the Administrative Agent pursuant to Section 5.01.


“Offer Unconditional Date” means the date on which the Offer becomes or is
declared unconditional in all respects.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06, except for an assignment made in respect of a
Defaulting Lender).


“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, in accordance with banking industry
rules on interbank compensation, and (b) with respect to any amount denominated
in Sterling, the rate of interest per annum at which overnight deposits in
Sterling, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.


“Panel” means the Panel on Takeovers and Mergers.


“Participant” has the meaning specified in Section 11.06(d).


“Participant Register” has the meaning specified in Section 11.06(d).
 
“Participating Member State” means each state so described in any EMU
Legislation.    


“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.




20


    

--------------------------------------------------------------------------------





“Pension Act” means the Pension Protection Act of 2006.


“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 3004 and 305 of ERISA.


“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower or any ERISA Affiliate, or has been maintained or contributed to
by the Borrower or any ERISA Affiliate in the past six plan years, and is either
covered by Title IV of ERISA or is subject to minimum funding standards under
Section 412 of the Internal Revenue Code.


“Permitted Acquisition” means (A) the Target Acquisition and (B) Investments
consisting of an Acquisition by the Borrower or any Subsidiary of the Borrower,
provided that (in the case of (B)) (i) the Property acquired (or the Property of
the Person acquired) in such Acquisition is used or useful in the same, similar
or complementary lines of business as the Borrower and its Subsidiaries were
engaged in on the Effective Date (or any reasonable adjacencies, extensions or
expansions thereof), (ii) in the case of an Acquisition of the Capital Stock of
another Person, the board of directors (or other comparable governing body) of
such other Person shall have duly approved such Acquisition, (iii) after giving
effect to any such Acquisition on a Pro Forma Basis, the Loan Parties are in
compliance with the financial covenants set forth in Section 8.09 as of the most
recent fiscal quarter for which the Borrower has delivered financial statements
pursuant to Section 7.01(a) or (b), (iv) the representations and warranties made
by the Loan Parties in any Loan Document shall be true and correct in all
material respects at and as if made as of the date of such Acquisition (after
giving effect thereto) except to the extent such representations and warranties
expressly relate to an earlier date, (v) no Default or Event of Default has
occurred and is continuing or would result therefrom and (vi) if such
transaction involves the purchase of an interest in a partnership between the
Borrower (or a Subsidiary of the Borrower) as a general partner and entities
unaffiliated with the Borrower or such Subsidiary as the other partners, such
transaction shall be effected by having such equity interest acquired by a
corporate holding company directly or indirectly wholly‑owned by the Borrower
newly formed for the sole purpose of effecting such transaction.


“Permitted Investments” means, at any time, Investments by the Borrower or any
of its Subsidiaries permitted to exist at such time pursuant to the terms of
Section 8.02.


“Permitted Liens” means, at any time, Liens in respect of Property of the
Borrower or any of its Subsidiaries permitted to exist at such time pursuant to
the terms of Section 8.01.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.


“Platform” has the meaning specified in Section 7.02.




21


    

--------------------------------------------------------------------------------





“Prepayment Disposition” means the sale, transfer, license, lease or other
disposition of any Property by the Borrower or any Subsidiary (including the
Capital Stock of any Subsidiary) after the Effective Date, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith, but
excluding (i) the sale, lease, license, transfer or other disposition of assets
in the ordinary course of business of the Borrower and its Subsidiaries,
including, without limitation, any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith for collection in an aggregate amount not to exceed
$100,000,000 during the term of this Agreement, (ii) any sale, lease, license,
transfer or other disposition of Property by the Borrower or any Subsidiary to
the Borrower or any Subsidiary, (iii) sales of Margin Stock for fair value as
determined in good faith by the board of directors of the Borrower and (iv)
asset sales and other dispositions (including Equity Issuances by the Borrower’s
Subsidiaries), the proceeds of which do not exceed $25,000,000 in any single
transaction or related series of transactions or $50,000,000 in the aggregate).
Notwithstanding the foregoing, any “Disposition” (as defined in the Note
Purchase Agreement) that would result in a requirement to repurchase, or make an
offer to repurchase, Indebtedness as required by Section 10.5(2) of the Note
Purchase Agreements shall be deemed to constitute a Prepayment Disposition.
    
“Press Release” means (in relation to the Scheme) the Scheme Press Release or
(in relation to the Offer) the Offer Press Release.


“Priority Indebtedness” means (without duplication), as of the date of any
determination thereof, the sum of (i) all unsecured Indebtedness of Subsidiaries
(including all Guarantees of Indebtedness of the Borrower but excluding (w)
Indebtedness of Teledyne Limited and Teledyne Dalsa, Inc., as Designated
Borrowers, under the Existing Credit Agreement, (x) Indebtedness owing to the
Borrower or any other Subsidiary, (y) Indebtedness outstanding at any time such
Person became a Subsidiary, provided that such Indebtedness shall have not been
incurred in contemplation of such person becoming a Subsidiary, and (z) all
Subsidiary Guarantees and all Indebtedness of any Subsidiary which has also
guaranteed the Obligations) and (ii) all Indebtedness of the Borrower and its
Subsidiaries secured by Liens other than Indebtedness secured by (x) Liens
permitted by subparagraphs (a) through (t), inclusive, of Section 8.01, or (y)
Liens as to which the Borrower or such Subsidiary has made, or caused to be
made, effective provision whereby the Obligations are equally or ratably secured
with the other obligations thereby secured in accordance with Section 8.01.


“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.09 (including for purposes of determining the Applicable
Rate), that any Disposition, Involuntary Disposition or Acquisition shall be
deemed to have occurred as of the first day of the most recent four fiscal
quarter period preceding the date of such transaction for which the Borrower has
delivered financial statements pursuant to Section 7.01(a) or (b). In connection
with the foregoing, (a) with respect to any Disposition or Involuntary
Disposition, (i) income statement and cash flow statement items (whether
positive or negative) attributable to the Property disposed of shall be excluded
to the extent relating to any period occurring prior to the date of such
transaction and (ii) Indebtedness which is retired shall be excluded and deemed
to have been retired as of the first day of the applicable period and (b) with
respect to any Acquisition (i) income statement items (whether positive or
negative) attributable to the Person or Property acquired shall be included to
the extent relating to any period applicable in such calculations to the extent
(A) such items are not otherwise included in such income statement items for the
Borrower and its Subsidiaries in accordance with Agreement Accounting Principles
or in accordance with any defined terms set forth in Section 1.01 and (B) such
items are supported by audited financial statements or other information
reasonably satisfactory to the Administrative Agent and (ii) any Indebtedness
incurred or assumed by the Borrower or any Subsidiary (including the Person or
Property acquired) in connection with such transaction and any Indebtedness of
the


22


    

--------------------------------------------------------------------------------





Person or Property acquired which is not retired in connection with such
transaction (A) shall be deemed to have been incurred as of the first day of the
applicable period and (B) if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination.


“Pro Rata Share” means, with respect to each Lender of any Tranche at any time,
a fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is (x) prior to giving effect to the Borrowing on the
Closing Date, the amount of the undrawn Commitment of such Tranche and such
Lender at such time and (y) thereafter, the aggregate outstanding principal
amount of the Loans of such Tranche and such Lender at such time, and the
denominator of which is (x) prior to giving effect to the Borrowing on the
Closing Date, the aggregate amount of the undrawn Commitments of such Tranche at
such time and (y) thereafter, the aggregate outstanding principal amount of the
Loans of such Tranche at such time, in each case as the context may require.


“Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.


“Public Lender” has the meaning specified in Section 7.02.
    
“Qualifying Amendment” means an amendment to the Existing Credit Agreement
entered into by the Borrower that allows no less than £280,000,000 of the
commitments under the Existing Credit Agreement to be drawn to finance the
Transactions subject to conditions precedent to funding that are no less
favorable to the Borrower than the conditions set forth herein to the funding of
the Loans hereunder, as determined by the Borrower in its reasonable discretion.


“Qualifying Term Loan Facility” means a term loan facility entered into by the
Borrower or any Subsidiary for the purpose of financing the Transactions that is
subject to conditions precedent to funding that are no less favorable to the
Borrower than the conditions set forth herein to the funding of the Loans
hereunder, as determined by the Borrower in its reasonable discretion.


“Recipient” means the Administrative Agent or any Lender.
 
“Register” has the meaning specified in Section 11.06(c).


“Registrar of Companies” means the registrar of companies for England and Wales
contemplated by the Companies Act.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, representatives and advisors of such Person and of
such Person’s Affiliates.


“Removal Effective Date” has the meaning specified in Section 10.06(b).


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty‑day notice period has been waived.


“Required Lenders” means, at any time, Lenders holding greater than 50% of all
the Commitments and Loans held by all Lenders, or, if no such Commitments are
outstanding, Lenders having greater than


23


    

--------------------------------------------------------------------------------





50% of all the Loans. The principal amount of Loans or Commitments of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.


“Resignation Effective Date” has the meaning specified in Section 10.06(a).
    
“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party, and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.


“S&P” means Standard & Poor’s Ratings Services, a division of S&P Global Inc.
and any successor thereto.


“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any person whereby the
Borrower or such Subsidiary shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.


“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Sterling, same day or other funds as may be determined by the
Administrative Agent to be customary in London, England for the settlement of
international banking transactions in Sterling.


“Sanction(s)” means any economic or financial sanctions or trade embargoes
administered or enforced by the United States Government (including without
limitation, OFAC), the United Nations Security Council, the European Union, or
Her Majesty’s Treasury of the United Kingdom (“HMT”).


“Scheme” means a scheme of arrangement made pursuant to Part 26 of the Companies
Act between the Target and the holders of the Target Shares in relation to the
transfer of the entire issued share capital of the Target to Bidco as
contemplated by the Scheme Circular (as such Scheme Circular may be amended in
accordance with the terms of this Agreement) as such Scheme may from time to
time be amended, added to, revised, renewed or waived as permitted in accordance
with this Agreement.


“Scheme Co-Operation Agreement” means the co-operation agreement (together with
schedules and exhibits thereto) to be entered into by and between Bidco and the
Target.
    
“Scheme Circular” means the circular to the shareholders of the Target to be
issued by the Target setting out the proposals for the Scheme.


“Scheme Documents” means the Scheme Co-Operation Agreement and Scheme Circular.


“Scheme Effective Date” means the date on which a copy of the court order
sanctioning the Scheme is duly filed on behalf of the Target with the Registrar
of Companies in accordance with section 899 of the Companies Act.


24


    

--------------------------------------------------------------------------------







“Scheme Press Release” means the press release announcing, in compliance with
Rule 2.7 of the City Code, a firm intention to make an offer which is to be
implemented by means of the Scheme which shall be consistent in all material
respects with the press release provided to the Administrative Agent pursuant to
Section 5.01.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which the
Borrower or any Subsidiary may sell, convey or otherwise transfer, or grant a
security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to a special purpose
subsidiary or affiliate of the Borrower.


“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.


“Sterling” and “£” means the lawful currency of the United Kingdom.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any


25


    

--------------------------------------------------------------------------------





International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off‑balance sheet loan or similar off‑balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
the balance sheet under Agreement Accounting Principles.
    
“Target” means e2v technologies plc, a public limited company organized in
England and Wales.


“Target Acquisition” means the Borrower’s acquisition of, directly or
indirectly, all of the outstanding Capital Stock of the Target pursuant to a
Scheme or Offer.


“Target Acquisition Consideration” means the aggregate amount of cash
consideration payable in connection with the Target Acquisition.


“Target Shares” means the Capital Stock of the Target.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Threshold Amount” means $50,000,000.


“Tranche” means (a) when used with reference to Loans, refers to whether such
Loans are Tranche A Loans or Tranche B Loans, (b) when used with reference to
Commitments, refers to whether such Commitments are Tranche A Commitments or
Tranche B Commitments and (c) when used with reference to Lenders, refers to
whether such Lenders are Tranche A Lenders or Tranche B Lenders.
    
“Tranche A Commitment” means, as to each Lender, its obligation to make Loans to
the Borrower pursuant to Section 2.01(a), in an aggregate principal amount not
to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
under the heading “Tranche A Commitment” or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.


“Tranche A Lender” means a Lender that has a Tranche A Commitment or holds a
Tranche A Loan.


“Tranche A Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.01(a).




26


    

--------------------------------------------------------------------------------





“Tranche B Commitment” means, as to each Lender, its obligation to make Loans to
the Borrower pursuant to Section 2.01(b), in an aggregate principal amount not
to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
under the heading “Tranche B Commitment” or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.


“Tranche B Lender” means a Lender that has a Tranche B Commitment or holds a
Tranche B Loan.


“Tranche B Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.01(b).


“Transaction Costs” means fees and expenses incurred in connection with the
Transactions.
    
“Transactions” means (i) the Target Acquisition, (ii) the execution, delivery
and performance of this Agreement including the funding of the Loans hereunder
and the application of the proceeds thereof, and (iii) payment of the
Transaction Costs.


“United States” and “U.S.” mean the United States of America.


    “U.S. Person” means any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
 
“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person, the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.


“Wholly Owned Subsidiary” means any Person 100% of whose Capital Stock is at the
time owned by the Borrower directly or indirectly through other Persons 100% of
whose Capital Stock is at the time owned, directly or indirectly, by the
Borrower.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.02    Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.


(b)    (i)    The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.




27


    

--------------------------------------------------------------------------------





(ii)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.


(iii)    The term “including” is by way of example and not limitation.


(iv)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.


(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”


(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03    Accounting Terms.


(a)    Except as otherwise specifically prescribed herein, all accounting terms
not specifically or completely defined herein shall be construed in conformity
with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements; provided, however, that calculations of
Attributable Indebtedness under any Synthetic Lease or the implied interest
component of any Synthetic Lease shall be made by the Borrower in accordance
with accepted financial practice and consistent with the terms of such Synthetic
Lease.


(b)    Notwithstanding the above, the parties hereto acknowledge and agree that
all calculations of the financial covenants in Section 8.09 (and for purposes of
determining the Applicable Rate) shall be made on a Pro Forma Basis.


(c)    FASB ASC 825 and FASB ASC 470-20. Notwithstanding the above, for purposes
of determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.


1.04    [Reserved].


1.05    [Reserved].


1.06    [Reserved].


1.07    Rounding.


28


    

--------------------------------------------------------------------------------







Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding‑up if there is no nearest number).


1.08    References to Agreements and Laws.


Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.


1.09    Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).




ARTICLE II    
THE COMMITMENTS AND BORROWINGS


2.01    Loans.


(a)    Subject to the terms and conditions set forth herein, each Tranche A
Lender severally agrees to make a Tranche A Loan to the Borrower in Sterling on
the Closing Date up to an aggregate amount not to exceed the amount of such
Tranche A Lender’s Tranche A Commitment. Each Tranche A Lender may, at its
option (subject to the prior written consent of the Borrower), make any Tranche
A Loan available to the Borrower by causing any foreign or domestic branch or
Affiliate of such Tranche A Lender to make such Tranche A Loan (provided that,
for the avoidance of doubt, such Tranche A Lender shall remain liable for its
obligations under this Section 2.01(a) to the extent such foreign or domestic
branch or Affiliate fails to make such Tranche A Loan). The Tranche A Loans may
be Eurocurrency Rate Loans only, as further provided herein. The Borrower may
make only one Borrowing of Tranche A Loans in an amount of up to the full amount
of the Tranche A Commitments, which shall be made on the Closing Date. Any
amount borrowed under this Section 2.01(a) and subsequently repaid or prepaid
may not be reborrowed. The Tranche A Commitments of each Tranche A Lender shall
terminate immediately and without further action on the Closing Date after
giving effect to the funding of such Lender’s Tranche A Loan on such date.


(b)    Subject to the terms and conditions set forth herein, each Tranche B
Lender severally agrees to make a Tranche B Loan to the Borrower in Sterling on
the Closing Date up to an aggregate amount not to exceed the amount of such
Tranche B Lender’s Tranche B Commitment. Each Tranche B Lender may, at its
option (subject to the prior written consent of the Borrower), make any Tranche
B Loan available to the Borrower by causing any foreign or domestic branch or
Affiliate of such Tranche B Lender to make such Tranche B Loan (provided that,
for the avoidance of doubt, such Tranche B Lender shall remain liable for its
obligations under this Section 2.01(b) to the extent such foreign or domestic
branch or Affiliate fails to make such Tranche B Loan). The Tranche B Loans


29


    

--------------------------------------------------------------------------------





may be Eurocurrency Rate Loans only, as further provided herein. The Borrower
may make only one Borrowing of Tranche B Loans in an amount of up to the full
amount of the Tranche B Commitments, which shall be made on the Closing Date.
Any amount borrowed under this Section 2.01(b) and subsequently repaid or
prepaid may not be reborrowed. The Tranche B Commitments of each Tranche B
Lender shall terminate immediately and without further action on the Closing
Date after giving effect to the funding of such Lender’s Tranche B Loan on such
date.


2.02    Borrowings and Continuations of Loans.


(a)    Each Borrowing and each continuation of Eurocurrency Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by (a) telephone or (b) a Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Loan Notice. Each such notice must be received by the Administrative Agent not
later than 10:00 a.m. three Business Days prior to the requested date of any
Borrowing of, or continuation of, Eurocurrency Rate Loans. Each Borrowing of, or
continuation of, Eurocurrency Rate Loans shall be in a principal amount of
£3,000,000 or a whole multiple of £500,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing or continuation, as the case may be (which shall
be a Business Day), (iii) the principal amount of Loans to be borrowed or
continued and (iv) the duration of the Interest Period with respect thereto. If
the Borrower requests a Borrowing of, or continuation of, Eurocurrency Rate
Loans in any Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.


(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Loans, and if no timely notice of a continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic continuation of Loans, in each case as described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than the Applicable Time specified by
the Administrative Agent on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 5.02
(and, if such Borrowing is the initial credit extension, Section 5.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.


(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued only on the last day of the Interest Period for such Eurocurrency Rate
Loan.


(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error.


(e)    After giving effect to all Borrowings and all continuations of Loans,
there shall not be more than 5 Interest Periods in effect with respect to the
Loans.


30


    

--------------------------------------------------------------------------------







2.03    [Reserved].


2.04    [Reserved].


2.05    Prepayments.


(a)    Voluntary Prepayments of Loans. The Borrower may, upon notice from the
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (A) such notice must be received by the Administrative Agent not
later than 10:00 a.m. three (3) Business Days prior to any date of prepayment
and (B) any such prepayment of Loans shall be in a principal amount of
£1,000,000 or a whole multiple of £100,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding). Each such notice shall
specify the date and amount of such prepayment. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. Each prepayment of
Loans shall be applied first to the Tranche A Loans until the amount of Tranche
A Loans outstanding is £0, and any remaining amounts shall be applied to the
Tranche B Loans until the amount of Tranche B Loans outstanding is £0. Within
each Tranche, the prepayments will be applied ratably to the Lenders’ Loans. Any
prepayment of a Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.


(b)    Mandatory Prepayments of Loans. In the event that the Borrower or any of
its Subsidiaries receives any Net Cash Proceeds arising from any Equity Issuance
by the Borrower, Debt Issuance (other than a Debt Issuance under any committed
term loan facility that has reduced the Commitments hereunder pursuant to
Section 2.06(b)) or Prepayment Disposition, in each case after the Closing Date,
then the Borrower shall prepay the Loans in an amount equal to 100% of such Net
Cash Proceeds not later than three Business Days following the receipt by the
Borrower or any such Subsidiary of such Net Cash Proceeds; provided that if at
the time that any such prepayment from any Prepayment Disposition would be
required, the Borrower is required to offer to repurchase any NPA Notes pursuant
to the Note Purchase Agreement with the Net Cash Proceeds of such Prepayment
Disposition, then the Borrower may apply such Net Cash Proceeds on a pro rata
basis (determined on the basis of the aggregate outstanding principal amount of
the Loans and NPA Notes at such time); provided, further, that (i) the portion
of such Net Cash Proceeds allocated to the NPA Notes shall not exceed the amount
of such Net Cash Proceeds required to be allocated to the NPA Notes pursuant to
the applicable Note Purchase Agreement, and the remaining amount, if any, of
such Net Cash Proceeds shall be allocated to the Loans in accordance with the
terms hereof to the prepayment of the Loans, and (ii) to the extent the holders
of NPA Notes decline to have such Indebtedness repurchased or prepaid, the
declined amount shall promptly (and in any event within five (5) Business Days
after the date of such rejection) be applied to prepay the Loans in accordance
with the terms hereof. The Borrower shall promptly (and not later than the date
of receipt thereof) notify the Administrative Agent of the receipt by the
Borrower or, as applicable, any Subsidiary, of such Net Cash Proceeds from any
such Equity Issuance, Debt Issuance or Prepayment Disposition, and such notice
shall be accompanied by a reasonably detailed calculation of such Net Cash
Proceeds. Each prepayment of Loans shall be applied first to the Tranche A Loans
until the amount of Tranche A Loans outstanding is £0, and any remaining amounts
shall be applied to the Tranche B Loans until the amount of Tranche B Loans
outstanding is £0. Within each Tranche, the prepayments will be applied ratably
to the Lenders’ Loans. Any prepayment of a Loan shall be accompanied by all


31


    

--------------------------------------------------------------------------------





accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.


2.06    Termination or Reduction of Aggregate Commitments.


(a)    Optional Reductions. The Borrower may, upon notice to the Administrative
Agent, terminate the Aggregate Commitments, or from time to time permanently
reduce the Aggregate Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 9:00 a.m. five (5) Business
Days prior to the date of termination or reduction and (ii) any such partial
reduction shall be in an aggregate amount of £5,000,000 or any whole multiple of
£1,000,000 in excess thereof. As between the Tranche A Commitments and the
Tranche B Commitments, the reductions to the Aggregate Commitments shall be as
directed by the Borrower; provided that if the Borrower makes no such
indication, each reduction of Commitments shall be applied first to the Tranche
A Commitments until the amount of Tranche A Commitments outstanding is £0, and
any remaining reductions shall be applied to the Tranche B Commitments until the
amount of Tranche B Commitments outstanding is £0. Within each Tranche, the
reductions will be applied ratably to the Lenders’ Commitments. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. All fees accrued with
respect thereto until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.


(b)    Mandatory Reductions.


(i)    The Commitments shall automatically terminate on the earlier of (x) the
Closing Date, after giving effect to the Loans made to the Borrower on the
Closing Date and (y) the last day of Certain Funds Period.


(ii)    In the event that the Borrower or any of its Subsidiaries receives Net
Cash Proceeds arising from any Equity Issuance by the Borrower, any Debt
Issuance (other than a Debt Issuance under any committed term loan facility that
has reduced the Commitments hereunder pursuant to clause (iii) below) or any
Prepayment Disposition, in each case during the period commencing on the
Effective Date and ending on the last day of the Certain Funds Period, then the
Commitments then outstanding shall be automatically reduced in an amount equal
to 100% of such Net Cash Proceeds on the date of receipt by the Borrower or, as
applicable, such Subsidiary of such Net Cash Proceeds; provided that if at the
time that any such Commitment reduction from any Prepayment Disposition would be
required, the Borrower is required to offer to repurchase any NPA Notes pursuant
to the Note Purchase Agreement with the Net Cash Proceeds of such Prepayment
Disposition, then the Borrower may apply such Net Cash Proceeds on a pro rata
basis (determined on the basis of the aggregate outstanding principal amount of
Commitments and NPA Notes at such time); provided, further, that (i) the portion
of such Net Cash Proceeds allocated to the NPA Notes shall not exceed the amount
of such Net Cash Proceeds required to be allocated to the NPA Notes pursuant to
the applicable Note Purchase Agreement, and the remaining amount, if any, of
such Net Cash Proceeds shall be allocated to reduce the Commitments in
accordance with the terms hereof, and (ii) to the extent the holders of NPA
Notes decline to have such Indebtedness repurchased or prepaid, the declined
amount shall promptly (and in any event within five (5) Business Days after the
date of such rejection) be applied to reduce the Commitments in accordance with
the terms hereof. The Borrower shall promptly notify the Administrative Agent of
the receipt by the Borrower, or, as applicable, such Subsidiary, of


32


    

--------------------------------------------------------------------------------





such Net Cash Proceeds from any such Equity Issuance, Debt Issuance or
Prepayment Disposition, and such notice shall be accompanied by a reasonably
detailed calculation of such Net Cash Proceeds received.


(iii)    In the event that the Borrower or any of its Subsidiaries enters into
any committed term loan facility for the purpose of financing the Transactions,
automatically upon the effectiveness of the definitive documentation for such
term loan facility and receipt by the Administrative Agent of a notice from the
Borrower that such term loan facility constitutes a Qualifying Term Loan
Facility, the Commitments then outstanding shall be reduced in an amount equal
to 100% of the committed amount under such Qualifying Term Loan Facility on the
date of receipt by the Administrative Agent of such notice.


(iv)    In the event that a Qualifying Amendment to the Existing Credit
Agreement is effective, the Commitments shall be reduced by an amount equal to
£280,000,000.


(v)    In the case of reductions or termination of the Commitments pursuant to
Sections 2.06(b)(ii) and 2.06(b)(iii), each reduction of Commitments shall be
applied first to the Tranche B Commitments until the amount of Tranche B
Commitments outstanding is £0, and any remaining reductions shall be applied to
the Tranche A Commitments until the amount of Tranche A Commitments outstanding
is £0.


(vi)    In the case of reductions or termination of the Commitments pursuant to
Section 2.06(b)(iv), each reduction of Commitments shall be applied first to the
Tranche A Commitments until the amount of Tranche A Commitments outstanding is
£0, and any remaining reductions shall be applied to the Tranche B Commitments
until the amount of Tranche B Commitments outstanding is £0.


(c)    Notice. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Aggregate Commitments under this Section 2.06.
Upon any reduction of the Aggregate Commitments, the Commitment of each Lender
shall be reduced by such Lender’s Pro Rata Share of such reduction amount. All
fees in respect of the Aggregate Commitments accrued until the effective date of
any termination of the Aggregate Commitments shall be paid on the effective date
of such termination.


2.07    Repayment of Loans.


The Borrower shall repay to the Administrative Agent, for the benefit of the
applicable Lenders, on the Maturity Date the aggregate principal amount of all
Loans outstanding on such date.


2.08    Interest.


(a)    Subject to the provisions of subsection (b) below, each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of (A) the Eurocurrency
Rate for such Interest Period plus (B) the Applicable Rate.


(b)    Upon the occurrence and during the continuation of an Event of Default,
the Borrower shall pay interest on the principal amount of all outstanding
Obligations at a fluctuating


33


    

--------------------------------------------------------------------------------





interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.


(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09    Fees.


(a)    Ticking Fee.  The Borrower shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Pro Rata Share, a ticking fee
equal to 0.15% per annum times the actual daily amount of Commitments, subject
to adjustment as provided in Section 2.15. The ticking fee shall accrue
commencing on February 1, 2017 until the earlier of (1) the borrowing of the
Loans hereunder on the Closing Date and (2) the termination of all of the
Commitments, and shall be payable (x) quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after February 1, 2017, and (y) on the earlier of (1) the
borrowing of the Loans hereunder on the Closing Date and (2) the termination of
all of the Commitments. For the avoidance of doubt, the ticking fee described in
this Section 2.09(a) applies to both the Tranche A Commitments and the Tranche B
Commitments.


(b)    Duration Fee.  If the Loans have not been repaid in full in cash on or
prior to:


(i)    the 90th day after the Closing Date, a fully earned and non-refundable
duration fee equal to 0.50% of the aggregate principal amount of Loans then
outstanding shall be due and payable by the Borrower on such date to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share;


(ii)    the 180th day after the Closing Date, a fully earned and non-refundable
duration fee equal to 0.75% of the aggregate principal amount of Loans then
outstanding shall be due and payable by the Borrower on such date to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share; and


(iii)    the 270th day after the Closing Date, a fully earned and non-refundable
duration fee equal to 1.00% of the aggregate principal amount of Loans then
outstanding shall be due and payable by the Borrower on such date to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share.


For the avoidance of doubt, the duration fees described in this Section 2.09(b)
applies to both the Tranche A Loans and the Tranche B Loans.


(c)    Fee and Syndication Letter. The Borrower shall pay to the Administrative
Agent for its own account the fees in the amounts and at the times specified in
the Fee and Syndication Letter.  Such fees shall be fully earned when paid and
shall be non‑refundable for any reason whatsoever.


2.10    Computation of Interest and Fees.


34


    

--------------------------------------------------------------------------------







(a)    All computations of interest for Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360‑day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365‑day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.


(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall, without duplication, immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of the applicable Lenders promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent or any
Lender), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent or any Lender under Section 2.08(b) or under Article IX.
The Borrower’s obligations under this paragraph shall survive the termination of
the Commitments of all of the Lenders and the repayment of all other Obligations
hereunder.


2.11    Evidence of Debt.


The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender to the Borrower made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall be in the form of Exhibit C (a “Note”). Each Lender may attach
schedules to its Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.


2.12    Payments Generally; Administrative Agent’s Clawback.


(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder to be made in Dollars shall be made to the Administrative Agent, for
the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than


35


    

--------------------------------------------------------------------------------





11:00 a.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrower hereunder to be made in Sterling shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
Sterling and in Same Day Funds not later than the Applicable Time specified by
the Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. The
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent (i) after 11:00 a.m., in the case of payments in
Dollars, or (ii) after the Applicable Time specified by the Administrative Agent
in the case of payments in Sterling, shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Subject to the definition of “Interest Period”, if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.


(b)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied first, toward
costs and expenses (including Attorney Costs and amounts payable under
Article III) incurred by the Administrative Agent and each Lender; second,
toward repayment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties; and third, toward repayment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.


(c)    (i)    Funding by Lenders; Presumption by Administrative Agent. Without
prejudice to and subject to Section 5.02, unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Loan that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Loan, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.02 and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Loan available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Loan to the Administrative Agent, then the amount so paid shall constitute such
Lender’s Loan included in such Borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.


(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on


36


    

--------------------------------------------------------------------------------





which any payment is due to the Administrative Agent for the account of the
Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.


(d)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(e)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 11.04(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, no Lender shall be responsible for the failure of any other
Lender to so make its Loan, to purchase its participation or to make its payment
under Section 11.04(c).


(f)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.13    Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its Pro Rata Share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:


(a)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and




37


    

--------------------------------------------------------------------------------





(b)    the provisions of this Section shall not be construed to apply to any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party’s rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation.


2.14    [Reserved].


2.15    Defaulting Lenders.


(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)    Waivers and Amendment. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amount received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement; fourth,
to the payment of any amounts owing to the Lenders as a result of any judgment
of a court of competent jurisdiction obtained by any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, that, if (x)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made at a time when the conditions set forth in Section 5.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the applicable Commitments
hereunder. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section


38


    

--------------------------------------------------------------------------------





2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.


(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Pro Rata Shares, whereupon that Lender will cease to be a
Defaulting Lender; provided, that, no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; provided, further, that, except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender having been a
Defaulting Lender.




ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.


(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or any Loan
Party, as applicable) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding.


(ii)    If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.


(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such


39


    

--------------------------------------------------------------------------------





Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.


(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.


(c)    Tax Indemnification.


(i)    The Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. The
Borrower shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.


(i)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).


40


    

--------------------------------------------------------------------------------







(d)    Evidence of Payments. Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, each Loan Party shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.


(e)    Status of Lenders; Tax Documentation.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS


41


    

--------------------------------------------------------------------------------





Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;
(II)    executed originals of Internal Revenue Service Form W-8ECI,
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested


42


    

--------------------------------------------------------------------------------





by the Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Borrower or the Administrative Agent as may be necessary for the Borrower
and the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.


(iv)    [Reserved.]


(v)    Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.


(vi)    The Borrower shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, on
or prior to the Effective Date, and in a timely fashion thereafter, such
documents and forms required by any relevant taxing authorities under the Laws
of any jurisdiction, duly executed and completed by the Borrower, as are
required to be furnished by such Lender or the Administrative Agent under such
Laws in connection with any payment by the Administrative Agent or any Lender of
Taxes or Other Taxes, or otherwise in connection with the Loan Documents, with
respect to such jurisdiction.


(vii)    Each Lender shall deliver to the Administrative Agent and the Borrower
such documentation reasonably requested by the Administrative Agent or the
Borrower sufficient for the Administrative Agent and the Borrower to comply with
their obligations under FATCA and to determine whether payments to such Lender
are subject to withholding tax under FATCA.


(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Loan Party under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including


43


    

--------------------------------------------------------------------------------





Taxes) incurred by such Recipient, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Loan Party, upon the request of the Recipient, agrees to repay
the amount paid over to the Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient in the
event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection (f), in
no event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.


(g)    Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.


Notwithstanding anything to the contrary contained herein, the Borrower shall
not be required to make any payments to any Lender pursuant to this Section 3.01
relating to any Taxes or Other Taxes paid by a Lender more than 180 days prior
to such Lender’s request for any additional payment or compensation pursuant to
this Section 3.01.


3.02    Illegality.


If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Sterling in the
applicable interbank market (each an “Illegality Event”), then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligation of such Lender to make or continue Eurocurrency Rate Loans in
Sterling shall be suspended, in each case until such Lender notifies the
Administrative Agent, the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.


3.03    Inability to Determine Rates.


If for any reason in connection with any request for a Eurocurrency Rate Loan or
continuation thereof (a) the Administrative Agent determines that that (i)
deposits are not being offered to banks in the applicable offshore interbank
market for Sterling for the applicable amount and Interest Period of such
Eurocurrency Rate Loan or (ii) adequate and reasonable means do not exist for
determining the Eurocurrency Base Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan, or (b) the Required Lenders
determine that for any reason the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to the Lenders


44


    

--------------------------------------------------------------------------------





of funding such Loan, the Administrative Agent will promptly notify the Borrower
and all Lenders. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in Sterling shall be suspended (to the extent of the
affected Eurocurrency Rate Loan or Interest Period) until the Administrative
Agent revokes such notice. Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing or continuation of Eurocurrency Rate Loans
(to the extent of the affected Eurocurrency Rate Loans or Interest Periods).


3.04    Increased Costs.


(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate);


(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;


(iii)    [reserved]; or


(iv)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurocurrency
Loans made by such Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing or maintaining any Eurocurrency Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender, or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.


(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.


(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.


45


    

--------------------------------------------------------------------------------







(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six‑month period referred to above shall be
extended to include the period of retroactive effect thereof).


3.05    Funding Losses.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:


(a)    any continuation, payment or prepayment of any Loan on a day other than
the last day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);


(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow or continue any Loan on the date or in
the amount notified by the Borrower; or


(c)    any failure by the Borrower to make payment of any Loan (or interest due
thereon) on its scheduled due date; or


(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.14.


including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. The Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Base Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank eurodollar market for Sterling for a comparable amount and
for a comparable period, whether or not such Eurocurrency Rate Loan was in fact
so funded.


Notwithstanding anything to the contrary contained herein, the Borrower shall
not be required to make any payments to any Lender pursuant to this Section 3.05
relating to any loss, cost or expense incurred by a Lender more than 180 days
prior to such Lender’s request for any additional payment or compensation
pursuant to this Section 3.05.


3.06    Mitigation Obligations; Replacement of Lenders.


46


    

--------------------------------------------------------------------------------







(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower, such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.


(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.


3.07    Survival.


All of the Borrower’s obligations under this Article III shall survive
termination of the Loans, repayment of all other Obligations hereunder and
resignation of the Administrative Agent.




ARTICLE IV    
GUARANTY


4.01    The Guaranty.


(a)    Each of the Guarantors hereby jointly and severally guarantees to each
Lender and the Administrative Agent as hereinafter provided, as primary obligor
and not as surety, the prompt payment of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof. The Guarantors hereby
further agree that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration or otherwise) in accordance with the terms of such
extension or renewal.


(b)    [Reserved].


(c)    Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, the obligations of each Guarantor under this
Agreement and the other Loan Documents shall be limited to an aggregate amount
equal to the largest amount that would not render


47


    

--------------------------------------------------------------------------------





such obligations subject to avoidance under the Debtor Relief Laws or any
comparable provisions of any applicable state law.


4.02    Obligations Unconditional.


(a)    The obligations of the Guarantors under Section 4.01(a) are joint and
several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any law or regulation or other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 4.02(a) that the obligations
of the Guarantors under this Article IV shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrower or any other Guarantor for amounts paid under this Article IV until
such time as the Obligations have been paid in full and the Commitments have
expired or terminated.


(b)    [Reserved].


(c)    Without limiting the generality of the foregoing, it is agreed that, to
the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:


(i)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;


(ii)    any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other agreement or instrument referred to in the Loan Documents
shall be done or omitted;


(iii)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or any other agreement or instrument
referred to in the Loan Documents shall be waived or any other guarantee of any
of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;


(iv)    any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or


(v)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under


48


    

--------------------------------------------------------------------------------





any of the Loan Documents or any other agreement or instrument referred to in
the Loan Documents or against any other Person under any other guarantee of, or
security for, any of the Obligations.


4.03    Reinstatement.


The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, fees and
expenses of counsel) incurred by the Administrative Agent or such Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.


4.04    Certain Additional Waivers.


Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.


4.05    Remedies.


The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01(a) notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing the
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Obligations being
deemed to have become automatically due and payable), the Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by the Guarantors for purposes of Section 4.01(a).


4.06    Rights of Contribution.


The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.


4.07    Guarantee of Payment; Continuing Guarantee.


The guarantee given by the Guarantors in this Article IV is a guaranty of
payment and not of collection, is a continuing guarantee, and shall apply to all
Obligations whenever arising.




ARTICLE V    
CONDITIONS PRECEDENT TO BORROWING


49


    

--------------------------------------------------------------------------------







5.01    Conditions to Effectiveness of Agreement.


Subject to the last paragraph of this Section 5.01, the effectiveness of this
Agreement and the obligation of each Lender to make the Loans hereunder is
subject to satisfaction of the following conditions precedent:


(a)    Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.


(b)    Opinions of Counsel. Receipt by the Administrative Agent of a favorable
opinion of outside legal counsel of the Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the Effective Date, and in
form and substance satisfactory to the Administrative Agent.


(c)    Financial Statements. The Administrative Agent shall have received the
consolidated financial statements of the Borrower and its Subsidiaries for the
fiscal year ended January 3, 2016, including balance sheet and income and cash
flow statements, in each case, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP.


(d)    No Material Adverse Change. There shall not have occurred a material
adverse change since January 3, 2016 in the business, assets, Properties,
liabilities (actual or contingent), operations or condition (financial or
otherwise) of the Borrower and its Subsidiaries taken as a whole.


(e)    Litigation. There shall not exist any action, suit, investigation or
proceeding against the Borrower or any Subsidiary pending or, to the knowledge
of the Borrower, threatened in any court or before an arbitrator or Governmental
Authority that could reasonably be expected to have a Material Adverse Effect.


(f)    Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:


(i)    copies of the Organization Documents of each Loan Party certified by a
secretary or assistant secretary of such Loan Party to be true and correct as of
the Effective Date;


(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and


(iii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its jurisdiction of organization or formation.


50


    

--------------------------------------------------------------------------------







(g)    Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower certifying that the conditions
specified in Sections 5.01(d), (e), (k) and (l) have been satisfied.


(h)    [Reserved]


(i)    Know-Your-Customer Information. The Administrative Agent shall have
received, at least five (5) Business Days prior to the Effective Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act, as is reasonably requested in writing by the Administrative
Agent at least ten (10) Business Days prior to the Effective Date.


(j)    [Reserved]


(k)    The representations and warranties of each Loan Party contained in
Article VI or any other Loan Document shall be true and correct in all material
respects on and as of the Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 5.01, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01.


(l)    No Default shall exist.


(m)    Press Release. The Administrative Agent shall have received a draft
Scheme Press Release or Offer Press Release (as applicable) in form and
substance satisfactory to the Administrative Agent.


Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed or otherwise become a Lender under this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed
Effective Date specifying its objection thereto. Notwithstanding anything to the
contrary in this Agreement, this Section 5.01 and the conditions set out in this
Section 5.01 shall cease to apply and be of no further effect on and from the
Effective Date.


5.02    Conditions to Certain Funds Credit Extensions.


(a)    During the Certain Funds Period, the Lenders will be obliged to make a
Certain Funds Credit Extension hereunder subject only to the following
conditions:
    
(i)    on the date of the relevant Loan Notice and on the date of the proposed
Certain Funds Credit Extension:


(A)    no Major Default is continuing or would result from the proposed Certain
Funds Credit Extension;


51


    

--------------------------------------------------------------------------------







(B)    all the Major Representations are true and accurate in all material
respects (provided that any Major Representation that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
accurate (after giving effect to any qualification therein) in all respects);
and


(C)    the Administrative Agent shall have received a Loan Notice in accordance
with the requirements of this Agreement.


(ii)    on the date of the proposed Certain Funds Credit Extension, the
Administrative Agent has received a certificate signed by a Responsible Officer
of the Borrower confirming:


(A)    that no Major Default is continuing or would result from the proposed
Certain Funds Credit Extension;


(B)    that all the Major Representations are true and accurate in all material
respects (provided that any Major Representation that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
accurate (after giving effect to any qualification therein) in all respects);


(C)    in the case of an Offer, that acceptances that have been received and not
withdrawn are for more than 90% of the Target Shares to which the Offer relates
(or such other percentage as Bidco and the Administrative Agent may agree from
time to time);


(D)    if a Scheme, that the Scheme Effective Date has occurred; and


(E)    if an Offer, that the Offer Unconditional Date has occurred.


(iii)    on the date of the proposed Certain Funds Credit Extension, if a
Scheme, the Scheme Effective Date shall have occurred;


(iv)    on the date of the proposed Certain Funds Credit Extension, if an Offer,
the Offer Unconditional Date shall have occurred;


(v)    on the date of the relevant Loan Notice and on the date of the proposed
Certain Funds Credit Extension, there shall not have been any material amendment
to, supplement to or modification of any of the Acquisition Documents other than
in accordance with or as permitted by the provisions of this Agreement or with
the consent of the Administrative Agent; and


(vi)    on the date of the proposed Certain Funds Credit Extension, receipt by
the Administrative Agent and the Lenders of any fees required to be paid
pursuant to the Loan Documents (but excluding amounts referred to in Section
7.17(b) and (c)) on or before the date of the proposed Certain Funds Credit
Extension.




52


    

--------------------------------------------------------------------------------





(b)    During the Certain Funds Period (save in circumstances where, pursuant to
paragraph (a) above, a Lender is not obliged to make a Certain Funds Credit
Extension hereunder) and subject as provided in Section 3.02, no Lender shall be
entitled to:


(i)    cancel any of its Commitments;


(ii)    rescind, terminate or cancel this Agreement or exercise any similar
right or remedy or make or enforce any claim under the Loan Documents;


(iii)    refuse to participate in the making of a Certain Funds Credit
Extension;


(iv)    exercise any right of set-off or counterclaim in respect of a Certain
Funds Credit Extension; or


(v)    cancel, accelerate or cause or require any reduction (other than any
reduction required pursuant to the terms of this Agreement), repayment or
prepayment of any commitment, loan or amounts owing under this Agreement or
under any other Loan Document; or


(vi)    take any other action or make or enforce any claim or exercise any
rights it may have against any Loan Party to the extent to do so would, directly
or indirectly, prevent or limit the making of a Certain Funds Credit Extension,


provided that immediately upon the expiry of the Certain Funds Period all such
rights, remedies and entitlements shall be available to the Lenders
notwithstanding that they may not have been used or been available for use
during the Certain Funds Period.




ARTICLE VI    
REPRESENTATIONS AND WARRANTIES


Subject to Section 5.02, the Borrower represents and warrants on the Effective
Date and on the Closing Date (giving effect to the Transactions) to the
Administrative Agent and the Lenders that:


6.01    Existence, Qualification and Power.


Each Loan Party (a) is a corporation, partnership or limited liability company
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect. As of the Effective Date, Teledyne Brown Engineering, Inc.,
Teledyne Instruments, Inc., Teledyne Scientific & Imaging, LLC, Rhombi Canada
LP, Teledyne Dalsa, Inc., Teledyne Netherlands B.V. and Teledyne LeCroy, Inc.
are the only Material Subsidiaries of the Borrower.




53


    

--------------------------------------------------------------------------------





6.02    Authorization; No Contravention.


The execution, delivery and performance by each Loan Party of each Loan Document
to which such Loan Party is party, have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Loan Party’s Organization Documents; (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under, or require
any payment to be made under (i) any Contractual Obligation to which such Loan
Party is a party or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Loan Party or its
Property is subject; or (c) violate any Law (including, without limitation,
Regulation U or Regulation X issued by the FRB); except in each case referred to
in clause (b) to the extent it would not reasonably be expected to have a
Material Adverse Effect.


6.03    Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person with respect
to (i) prior to the expiry of the Certain Funds Period, any Loan Document and
(ii) following the expiry of the Certain Funds Period, any Contractual
Obligation is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, any Loan Party of this Agreement or
any other Loan Document other than those that have already been obtained and are
in full force and effect or the failure of which to have been obtained would not
reasonably be expected to have a Material Adverse Effect.


6.04    Binding Effect.


This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is party thereto. This Agreement and each other Loan
Document constitutes a legal, valid and binding obligation of each Loan Party
that is party thereto, enforceable against each such Loan Party in accordance
with its terms.


6.05    Financial Statements; No Material Adverse Effect.


(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness in accordance with GAAP consistently
applied.


(b)    The Interim Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year‑end audit adjustments; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness in accordance with GAAP consistently applied.




54


    

--------------------------------------------------------------------------------





(c)    From January 3, 2016 to and including the Effective Date, there has been
no Disposition by the Borrower or any Subsidiary, or any Involuntary
Disposition, of any material part of the business or Property of the Borrower
and its Subsidiaries, taken as a whole, and no purchase or other acquisition by
any of them of any business or Property (including any Capital Stock of any
other Person) material in relation to the consolidated financial condition of
the Borrower and its Subsidiaries, taken as a whole, in each case, which is not
reflected in the Audited Financial Statements or in the notes thereto or has not
otherwise been disclosed publicly by the Borrower or in writing to the Lenders
on or prior to the Effective Date.


(d)    The financial statements delivered pursuant to Section 7.01(a) and (b)
have been prepared in accordance with GAAP consistently applied (except as may
otherwise be permitted under Section 7.01(a) and (b)) and present fairly in all
material respects (on the basis disclosed in the footnotes to such financial
statements) the consolidated and consolidating financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries as of such date
and for such periods.


(e)    Since the date of the Audited Financial Statements, there has been no
event or circumstance that has had or could reasonably be expected to have a
Material Adverse Effect.


6.06    Litigation.


There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower after reasonable investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby or (b) could reasonably be expected to have a Material Adverse Effect.


6.07    No Default.


Neither the Borrower nor any Subsidiary is in default under or with respect to
any Contractual Obligation that could reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.


6.08    Ownership of Property; Liens.


Each of the Borrower and its Subsidiaries has good record and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. The property of the Borrower and its
Subsidiaries is subject to no Liens, other than Permitted Liens.


6.09    Environmental Compliance.


The Borrower and its Subsidiaries conduct in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and compliance with
Environmental Laws, any claims thereunder, and the presence of any Hazardous
Substances at or on any


55


    

--------------------------------------------------------------------------------





current properties of the Borrower or any of its Subsidiaries, and as a result
thereof the Borrower has reasonably concluded that any Environmental Liability
of the Borrower, any other Loan Party or any of their respective Subsidiaries,
in each case, could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.


6.10    Insurance.


The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts and covering such risks as are customarily carried by companies engaged
in similar businesses.


6.11    Taxes.


The Borrower and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, material state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.


6.12    ERISA Compliance.


(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state laws.
Each Pension Plan that is intended to be a qualified plan under Section 401(a)
of the Internal Revenue Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Internal Revenue Code and the trust
related thereto has been determined by the Internal Revenue Service to be exempt
from federal income tax under Section 501(a) of the Internal Revenue Code or an
application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Loan Parties, nothing has occurred
that would prevent, or cause the loss of, such tax‑qualified status.


(b)    There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.


(c)    No ERISA Event has occurred and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Internal Revenue Code) is sixty percent (60%) or higher
and neither the Borrower nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below sixty percent (60%) as of
the most recent valuation date; (iv) neither


56


    

--------------------------------------------------------------------------------





the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PGBC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.


6.13    Subsidiaries.


Set forth on Schedule 6.13 is a complete and accurate list as of the Effective
Date of each Subsidiary, together with (i) its jurisdiction of formation, (ii)
the number of shares of each class of its Capital Stock outstanding, (iii) the
number and percentage of outstanding shares of each such class owned (directly
or indirectly) by the Borrower or any Subsidiary and (iv) the number and effect,
if exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto. The outstanding
Capital Stock of each Subsidiary is validly issued, fully paid and
non-assessable.


6.14    Margin Regulations; Investment Company Act.


(a)    The Borrower is not engaged and will not engage in, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of each Borrowing, not more than 25% of the value of
the assets (either of the Borrower only or of the Borrower and its Subsidiaries
on a consolidated basis) subject to the provisions of Section 8.01 or
Section 8.05 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 9.01(e) will be margin
stock.


(b)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.


6.15    Disclosure.


Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with this Agreement or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.


6.16    Compliance with Laws.


57


    

--------------------------------------------------------------------------------







Each of the Borrower and each Subsidiary is in compliance with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


6.17    Intellectual Property; Licenses, Etc.


The Borrower and its Subsidiaries own, or possess the legal right to use, all of
the material trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses. Except for such claims and infringements that could
not reasonably be expected to have a Material Adverse Effect, no claim has been
asserted and is pending by any Person challenging or questioning the use of any
IP Rights or the validity or effectiveness of any IP Rights, nor does any Loan
Party know of any such claim, and, to the knowledge of the Responsible Officers
of the Loan Parties, the use of any IP Rights by the Borrower or any Subsidiary
or the granting of a right or a license in respect of any IP Rights from the
Borrower or any Subsidiary does not infringe on the rights of any Person.


6.18    Solvency.


The Loan Parties are Solvent on a consolidated basis.


6.19    Legal Name.


The exact legal name and jurisdiction of organization of each Loan Party is as
set forth on the signature pages hereto.


6.20    Labor Matters.


There are no collective bargaining agreements (except as set forth on Schedule
6.20) or Multiemployer Plans covering the employees of the Borrower or any
Subsidiary as of the Effective Date and neither the Borrower nor any Subsidiary
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.


6.21    [Reserved].


6.22    OFAC.


Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of the
Borrower and its Subsidiaries, any director, officer or employee thereof, is an
individual or entity that is, or is owned or controlled by any individual or
entity that (i) currently is the subject or target of any Sanctions or (ii) is
located, organized or resident in a Designated Jurisdiction.


6.23    Anti-Corruption Laws.


The Borrower and its Subsidiaries have conducted their businesses in compliance
in all material respects with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions in which the Borrower or any of its Subsidiaries


58


    

--------------------------------------------------------------------------------





conduct business, and have instituted and maintained policies and procedures
that they believe are reasonably designed to promote and achieve compliance in
all material respects with such anti-corruption laws.


6.24    EEA Financial Institutions.


No Loan Party is an EEA Financial Institution.


6.25    Acquisition Documents.


(a)    The Administrative Agent and the Lenders have been furnished with
complete copies of each Acquisition Document to the extent executed and
delivered on or prior to the Effective Date.


(b)    In the case of a Scheme, the Scheme Press Release contains all the
material terms of the Scheme and the Scheme Circular reflects the Scheme Press
Release in all material respects.


(c)    In the case of an Offer, the Offer Documents contain all material terms
of the Offer and the Offer Documents reflect the Offer Press Release in all
material respects.


6.26    Use of Proceeds.


The Borrower will not, directly or, to its knowledge, indirectly, use any part
of the proceeds of any Loan in violation of the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions in which the Borrower or any
of its Subsidiaries conduct business, applicable Sanctions and the Act.


6.27    Designation as Senior Indebtedness.


The Obligations constitute “Senior Indebtedness”, or any similar term under and
as defined in the agreements relating to any Indebtedness of the Borrower or any
Guarantor, including the Note Purchase Agreements and any subordinated
Indebtedness which contains such designation.


ARTICLE VII    
AFFIRMATIVE COVENANTS


Subject to Section 5.02, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, the Loan Parties shall and shall cause each of its Subsidiaries to:


7.01    Financial Statements.


Deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders, with sufficient copies for
each Lender:


(a)    as soon as available, but in any event within 100 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited


59


    

--------------------------------------------------------------------------------





and accompanied by a report of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and


(b)    as soon as available, but in any event within 50 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet including shareholders’ equity of the Borrower and
its Subsidiaries as at the end of such fiscal quarter and latest fiscal year end
in comparative form, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, and the related statement of cash flows for
the portion of the Borrower’s fiscal year then ended, setting forth in
comparative form the figures for the corresponding portion of the previous
fiscal year all in reasonable detail and certified by a Responsible Officer of
the Borrower as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year‑end audit
adjustments and the absence of footnotes.


As to any information contained in materials furnished pursuant to
Section 7.02(b), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.


7.02    Certificates; Other Information.


Deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders, with sufficient copies for
each Lender:


(a)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate (including
detailed calculations and reconciliations to GAAP if Agreement Accounting
Principles differ from GAAP at the time of such Compliance Certificate) signed
by a Responsible Officer of the Borrower (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);


(b)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or to a holder of any Indebtedness owed by the Borrower or
any Subsidiary in its capacity as such a holder and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;


(c)    promptly, and in any event within ten days after receipt thereof by any
Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non‑U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
the Borrower or any Subsidiary thereof; and    


60


    

--------------------------------------------------------------------------------







(d)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.


Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third‑party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery by a
Lender, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or MLPF&S
may, but shall not be obligated to, make available to the Lenders materials
and/or information provided by or on behalf of it hereunder (collectively, the
“Borrower Materials”) by posting the Borrower Materials on Debt Domain,
IntraLinks, Syndtrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each a “Public Lender”) may have personnel who do
not wish to receive material non‑public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Person’s securities. The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, MLPF&S and the Lenders to treat such Borrower Materials as
not containing any material non‑public information with respect to the Borrower
or its securities for purposes of United States federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Side Information”; and (z) the
Administrative Agent and MLPF&S shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated as “Public Side Information.”


7.03    Notices.


Promptly notify the Administrative Agent and each Lender:


(a)    of the occurrence of any Default.


(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (in each case to the extent such matter
has resulted or could reasonably


61


    

--------------------------------------------------------------------------------





be expected to have a Material Adverse Effect) (i) breach or non‑performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws.


(c)    of the occurrence of any ERISA Event.


(d)    of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.


Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.


7.04    Payment of Obligations.


Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all material tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary; (b) all lawful claims which, if unpaid, would
by law become a Lien upon its property, and (c) all Indebtedness, as and when
due and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness, except in the case of
clauses (b) and (c), to the extent any failure to pay or discharge such claim or
Indebtedness could not reasonably be expected to have a Material Adverse Effect.


7.05    Preservation of Existence, Etc.


(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 8.04 or 8.05; and (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its material
registered patents, trademarks, trade names and service marks, the
non‑preservation of which could reasonably be expected to have a Material
Adverse Effect.


7.06    Maintenance of Properties.


(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; (b) make all necessary repairs thereto and
renewals and replacements thereof, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.




62


    

--------------------------------------------------------------------------------





7.07    Maintenance of Insurance.


Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by similarly situated companies.


7.08    Compliance with Laws.


Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.


7.09    Books and Records.


With respect to the Borrower, (a) maintain proper books of record and account,
in which requisite, true and correct entries in conformity in all material
respects with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Borrower and
its Subsidiaries; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.


7.10    Inspection Rights.


Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its
Responsible Officers, and at such reasonable times during normal business hours
and as often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that when an Event of Default exists and/or after
the occurrence of an event or events that have a Material Adverse Effect, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing as well as discuss the
affairs, finances and accounts of such Loan Party with its directors and
independent public accountants, all at the reasonable expense of the Borrower at
any time during normal business hours after having provided reasonable notice.
Notwithstanding the foregoing, no Loan Party or any of its Subsidiaries shall be
required to disclose (a) any materials subject to a confidentiality obligation
binding upon such Person (but provided further that such Person shall, at the
request of the Lender, use commercially reasonable efforts to obtain permission
for such disclosure and, in the event permission cannot be obtained, furnish
some information regarding the matters to which such materials relate as can
reasonably be furnished without violation of such confidentiality obligations)
or (b) any communications protected by attorney‑client privilege, the disclosure
or inspection of which would waive such privilege.


7.11    Use of Proceeds.


The proceeds of the Loans will be used to pay the Target Acquisition
Consideration and related Transaction Costs (including being loaned to Bidco in
order to enable it to pay the Target Acquisition Consideration and related
Transaction Costs).


7.12    Additional Guarantors.


63


    

--------------------------------------------------------------------------------







Promptly, and in any event, not later than thirty (30) days, after the
acquisition or formation of any Domestic Subsidiary that is a Material
Subsidiary, notify the Administrative Agent thereof in writing, and cause such
Person to (a) become a Guarantor by executing and delivering to the
Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose, and (b) deliver to
the Administrative Agent documents of the types referred to in Section 5.01(f)
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)), all in form, content and scope
reasonably satisfactory to the Administrative Agent


7.13    ERISA Compliance.


Do, and cause each ERISA Affiliate to do, each of the following: (a) maintain
each Plan in compliance in all material respects with the applicable provisions
of ERISA, the Internal Revenue Code and other federal or state law, except where
termination of such Plan is permitted by the terms of such Plan and any
applicable collective bargaining agreement and in accordance with the applicable
provisions of ERISA, the Internal Revenue Code and other applicable Laws; (b)
cause each Plan that is qualified under Section 401(a) of the Internal Revenue
Code to maintain such qualification; and (c) make all required contributions to
any Plan subject to Section 412, Section 430 or Section 431 of the Internal
Revenue Code.


7.14    [Reserved].
    
7.15    Anti-Corruption Laws.


Conduct its businesses in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions in which business is
conducted and maintain policies and procedures that they believe are reasonably
designed to promote and achieve compliance in all material respects with such
anti-corruption laws.


7.16    Scheme and Offer.


The Borrower and Bidco agree that from the Effective Date, each of the Borrower
and Bidco will (and will procure that each Affiliate of the Borrower and Bidco
will):


(a)    ensure that (i) the terms of the Scheme as set out in the Scheme Press
Release are consistent in all material respects with the press release provided
to the Administrative Agent pursuant to the terms of Section 5.01 or (ii) in the
event that the Scheme is to be switched to an Offer, the terms of the Offer
Press Release are in accordance with Section 7.16(f), except, in each case, as
required by the City Code, any Governmental Authority, the Panel, law or
regulation;


(b)    procure that (i) any Scheme Circular or Offer Document (as the case may
be) is issued and dispatched in accordance with the timetable set out in the
relevant Press Release and in any event within 28 days (or such longer period
permitted by the Panel) and (ii), except as consented to by the Administrative
Agent in writing (such consent not to be unreasonably withheld or delayed) or
otherwise required by the City Code, any Governmental Authority, the Panel, any
Scheme Circular or Offer Document (as the case may be) reflects the latest Press
Release in all material respects except for any variation that if done by
amendment to the Scheme Circular or Offer Document would not contravene Section
8.13(b);


64


    

--------------------------------------------------------------------------------







(c)    comply in all material respects with:


(i)    the City Code, subject to any waivers granted by the Panel; and


(ii)    all other applicable laws and regulations in relation to any Offer or
Scheme;


(d)    promptly provide the Administrative Agent with such information as it may
reasonably request regarding the status of the Target Acquisition (including, in
the case of an Offer, the current level of acceptances), except to the extent it
is prohibited by law or regulation from doing so;


(e)    deliver to the Administrative Agent copies of:


(i)    each Press Release, each Offer Document, any receiving agent letter, any
written agreement between Bidco and the Target with respect to the Scheme and
any other Scheme Documents; and


(ii)    if requested to do so by the Administrative Agent, all other material
announcements and documents published or delivered pursuant to the Offer or
Scheme and all legally binding agreements entered into by Bidco in connection
with an Offer or Scheme,


in each case except to the extent it is prohibited by law or regulation from
doing so;


(f)    in the event that the Scheme is to be switched to an Offer (whether it is
to be pursued by way of a new Offer or pursuant to Section 8 of Appendix 7 to
the City Code), (i) promptly inform the Administrative Agent, (ii) within 15
Business Days procure that the Offer Press Release is issued, (iii) deliver to
the Administrative Agent (A) a Conversion Notice and as soon as practicable
thereafter, (B) the Offer Press Release and (iv) except as consented to by the
Administrative Agent in writing, ensure that the terms and conditions of the
Offer contained in the Offer Press Release and any Offer Document include the
Acceptance Condition and are otherwise consistent in all material respects with
those contained in the Scheme Press Release and any Scheme Documents (to the
extent applicable for an Offer), except, in each case, as required by the City
Code, any Governmental Authority, the Panel, law or regulation; and


(g)    in the case of an Offer, promptly upon becoming entitled to give any
notice under Section 979(2) or Section 979(4) of the Companies Act, ensure that
all such notices that may be given under section 979 of the Companies Act at
that time are issued and implemented and that the relevant provisions of the
Companies Act are complied with.


7.17    Fees and Attorney Costs.


(a)    The Borrower will procure receipt by the Administrative Agent and the
Lenders of any fees required to be paid pursuant to the Loan Documents on or
before the Effective Date within two Business Days of the Effective Date.


(b)    The Borrower shall have paid all Attorney Costs of the Administrative
Agent to the extent invoiced prior to or on the Effective Date, plus such
additional amounts of Attorney Costs as


65


    

--------------------------------------------------------------------------------





shall constitute its reasonable estimate of Attorney Costs incurred or to be
incurred by it through the closing proceedings, within two Business Days of the
Effective Date.


(c)    Within two Business Days of the date of the proposed Certain Funds Credit
Extension, the Borrower shall have paid all Attorney Costs of the Administrative
Agent to the extent invoiced prior to or on the date of the proposed Certain
Funds Credit Extension, plus such additional amounts of Attorney Costs as shall
constitute its reasonable estimate of Attorney Costs incurred or to be incurred
by it through the closing proceedings.




ARTICLE VIII    
NEGATIVE COVENANTS


Subject to Section 5.02, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, no Loan Party shall, nor shall it permit any Subsidiary to,
directly or indirectly:


8.01    Liens.


Create, incur, assume or permit to exist (upon the happening of a contingency or
otherwise) any Lien on or with respect to any property or asset (including,
without limitation, any document or instrument in respect of goods or accounts
receivable) of any Loan Party or any such Subsidiary, whether now owned or held
or hereafter acquired, or any income or profits therefrom, or assign or
otherwise convey any right to receive income or profits, except:


(a)    Liens existing on the Effective Date and reflected on Schedule 8.01
hereof;


(b)    Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;


(c)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;


(d)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


(e)    deposits and other customary Liens to secure the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety bonds (other than bonds related to judgments or litigation), performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;




66


    

--------------------------------------------------------------------------------





(f)    easements, rights‑of‑way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;


(g)    Liens securing judgments for the payment of money not constituting an
Event of Default hereunder or securing appeal or other surety bonds related to
such judgments;


(h)    leases or subleases granted to others not interfering in any material
respect with the business of the Borrower or any of its Subsidiaries;


(i)    normal and customary rights of setoff (a) upon deposits of cash in favor
of banks or other depository institutions or (b) contained in trade contracts
entered into in the ordinary course of business;


(j)    Liens of a collection bank arising under Section 4‑210 of the Uniform
Commercial Code on items in the course of collection;


(k)    Liens of sellers of goods to the Borrower and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;


(l)    Liens granted in favor of any Governmental Authority created pursuant to
cost‑type contracts, progress‑billing contracts or advance‑pay contracts with
such Governmental Authority to which the Borrower or any of its Subsidiaries is
a party in the materials and products of the Borrower and its Subsidiaries
subject to such contracts or, in the case of advance‑pay contracts only, any
advance payments made thereunder to the Borrower and its Subsidiaries by such
Governmental Authority;


(m)    Liens securing Indebtedness of a Subsidiary to the Borrower or to a
Subsidiary;


(n)    Liens incurred after the Effective Date given to secure the payment of
the purchase price incurred in connection with the acquisition, construction or
improvement of property (other than accounts receivable or inventory) useful and
intended to be used in carrying on the business of the Borrower or a Subsidiary,
including Liens existing on such property at the time of acquisition or
construction thereof or Liens incurred within 365 days of such acquisition or
completion of such construction or improvement, provided that (i) the Lien shall
attach solely to the property acquired, purchased, constructed or improved and
the proceeds thereof and, if required by the terms of the instrument originally
creating such Lien, other property (or improvement thereon) which is an
improvement to or is acquired for specific use in connection with such acquired
or constructed property (or improvement thereon); (ii) at the time of
acquisition, construction or improvement of such property (or, in the case of
any Lien incurred within three hundred sixty‑five (365) days of such acquisition
or completion of such construction or improvement, at the time of the incurrence
of the Indebtedness secured by such Lien), the aggregate amount remaining unpaid
on all Indebtedness secured by Liens on such property, whether or not assumed by
the Borrower or a Subsidiary, shall not exceed the lesser of (y) the cost of
such acquisition, construction or improvement or (z) the fair market value of
such property (as determined in good faith by one or more officers of


67


    

--------------------------------------------------------------------------------





the Borrower or Subsidiary to whom authority to enter into the transaction has
been delegated by the board of directors of the Borrower or the Subsidiary); and
(iii) at the time of such incurrence and after giving effect thereto, no Default
or Event of Default would exist;


(o)    any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into the Borrower or a Subsidiary or its becoming a
Subsidiary, or any Lien existing on any property acquired by the Borrower or any
Subsidiary at the time such property is so acquired (whether or not the
Indebtedness secured thereby shall have been assumed), provided that (i) no such
Lien shall have been created or assumed in contemplation of such consolidation
or merger or such Person’s becoming a Subsidiary or such acquisition of
property, (ii) each such Lien shall extend solely to the item or items of
property or assets of the Person so acquired and, if required by the terms of
the instrument originally creating such Lien, other property which is an
improvement to or is acquired for specific use in connection with such acquired
property, and (iii) at the time of such incurrence and after giving effect
thereto, no Default or Event of Default would exist;


(p)    any extensions, renewals or replacements of any Lien permitted by the
preceding subparagraphs (a), (m), (n) and (o) of this Section 8.01, provided
that (i) no additional property shall be encumbered by such Liens, (ii) the
unpaid principal amount of the Indebtedness or other obligations secured thereby
shall not be increased on or after the date of any extension, renewal or
replacement, and (iii) at such time and immediately after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing;


(q)    licenses or sublicenses granted to third parties so long as such licenses
or sublicenses would not, individually or in the aggregate, have a Material
Adverse Effect or otherwise interfere in any material respect with the business
of the Borrower or any of its Subsidiaries;


(r)    Liens on insurance proceeds and deposits arising in the ordinary course
of business in connection with the financing of insurance premiums and so long
as such Liens would not, individually or in the aggregate, have a Material
Adverse Effect;


(s)    Liens in favor of a securities intermediary granted in the ordinary
course of business on securities in a securities account;


(t)    Liens attaching solely to cash earnest money deposits in connection with
any letter of intent or purchase agreement in connection with any Acquisition
permitted hereby and so long as such Liens would not, individually or in the
aggregate, have a Material Adverse Effect;


(u)    Liens securing Indebtedness of the Borrower or any Subsidiary, provided
that the incurrence of any such Indebtedness shall be permitted by Section 8.03,
and, provided further that, no such Liens may secure any obligations under the
Note Purchase Agreements; and


(v)    Liens on Margin Stock, if and to the extent the value of all Margin Stock
of the Borrower and its Subsidiaries exceeds 25% of the total value of the total
assets subject to this Section.


8.02    Investments.


Make any Investments, except:




68


    

--------------------------------------------------------------------------------





(a)    Investments held by the Borrower or such Subsidiary in the form of cash
or Cash Equivalents;


(b)    Investments existing as of the Effective Date and set forth in Schedule
8.02;


(c)    Investments in any Person that is a Loan Party prior to giving effect to
such Investment;


(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(e)    Guarantees permitted by Section 8.03;


(f)    Investments permitted by Section 8.04, Section 8.06 or Section 8.07;


(g)    Permitted Acquisitions;


(h)    Investments by any “Loan Party” (for purposes of this Section 8.02(h)
only, as defined in the Existing Credit Agreement) in any Subsidiary of the
Borrower that is not a Loan Party and joint ventures not to exceed at any time
an aggregate amount equal to twenty percent (20%) of Consolidated Total Assets
as of the last day of the most recently ended fiscal quarter for which the
Borrower shall have delivered financial statements pursuant to Section 7.01(a)
or (b), as the case may be; and


(i)    the Borrower may purchase, redeem, acquire or retire shares of its
Capital Stock, provided that (x) before and after giving effect to any such
purchase, redemption, acquisition or retirement, no Default or Event of Default
shall exist and (y) after giving effect thereto, the Borrower shall be in pro
forma compliance with the financial covenants set forth in Section 8.09 hereof.


8.03    Priority Indebtedness.


Incur any Priority Indebtedness at any time unless at the time of the incurrence
thereof and after giving effect thereto, the aggregate amount of all Priority
Indebtedness would not exceed 15% of Consolidated Net Worth, determined as of
the end of the then most recently ended fiscal quarter of the Borrower.


8.04    Fundamental Changes.


Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, after giving effect to any such
transaction, no Default or Event of Default shall exist, (a) the Borrower may
merge or consolidate with any of its Subsidiaries provided that the Borrower
shall be the continuing or surviving corporation, (b) any Subsidiary of the
Borrower may merge or consolidate with any other Subsidiary of the Borrower
provided that if a Loan Party is a party thereto, a Loan Party shall be the
continuing or surviving corporation, (c) any Loan Party other than the Borrower
may merge or consolidate with any other Loan Party other than the Borrower, (d)
any Foreign Subsidiary may be merged or consolidated with or into any Loan Party
provided that such Loan


69


    

--------------------------------------------------------------------------------





Party shall be the continuing or surviving corporation, (e) any Foreign
Subsidiary may be merged or consolidated with or into any other Foreign
Subsidiary and (f) any Subsidiary may wind up, liquidate or dissolve itself so
long as it transfers all or substantially all of its assets to a Loan Party
prior to such wind up, liquidation or dissolution.


8.05    Dispositions.


Make any Disposition unless the consideration paid in connection therewith shall
be cash or Cash Equivalents paid contemporaneously with consummation of the
transaction and shall be in an amount not less than the fair market value of the
Property disposed of.


8.06    Change in Nature of Business.


Enter into any business, either directly or indirectly through a Subsidiary,
except for (a) any business in which the Borrower or the applicable Subsidiary
is engaged in on the Effective Date, (b) any business that is reasonably related
thereto, (c) any business that is substantially the same industry as any
business conducted by the Borrower or such Subsidiary or the Target and its
Subsidiaries on the Effective Date or (d) any other business on a non‑material
basis to the extent acquired by the Borrower in a Permitted Acquisition so long
as the other business or businesses acquired by the Borrower pursuant to such
Permitted Acquisition otherwise satisfy the requirements of clauses (a), (b) or
(c) of this Section 8.06.


The Parties agree that the Target Acquisition and the transactions contemplated
thereby shall not and shall not be deemed to constitute a change in nature of
business or otherwise be prohibited by this Section 8.06.


8.07    Transactions with Affiliates and Insiders.


Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by Section 8.02, Section 8.03,
Section 8.04 or Section 8.05, (d) compensation and reimbursement of expenses of
officers and directors in accordance with the Borrower’s policies which comply
in all material respects with applicable Laws and (e) except as otherwise
specifically limited in this Agreement, other transactions which are entered
into in the ordinary course of such Person’s business on terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arms‑length transaction with a Person other than an officer, director
or Affiliate.


8.08    Use of Proceeds.


Use the proceeds of the Loans for any purpose other than as contemplated by
Section 7.11.


8.09    Financial Covenants.


(a)    Consolidated Net Debt to EBITDA Ratio. Permit the Consolidated Net Debt
to EBITDA Ratio as of the end of any fiscal quarter of the Borrower to be
greater than 3.50:1.0.


(b)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 3.0 to 1.0.




70


    

--------------------------------------------------------------------------------





8.10    Organization Documents.


Amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders.


8.11    Sanctions.


Directly or, knowingly indirectly, use the proceeds of any Borrowing, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity that at the time of such funding is the
subject of Sanctions, or in any Designated Jurisdiction, except, in any case, to
the extent permissible for an individual or entity required to comply with
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent or otherwise) of
Sanctions.


8.12    Anti-Corruption Laws.


Directly or knowingly indirectly use the proceeds of any Borrowing for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions in which the Borrower or any of its Subsidiaries conduct
business.


8.13    Scheme and Offer.


The Borrower and Bidco agree that on or before the Closing Date, each of the
Borrower and Bidco will not (and will procure that each Affiliate of the
Borrower and Bidco will not):


(a)    except as consented to by the Administrative Agent in writing (such
consent not to be unreasonably withheld or delayed), increase, or announce an
increase in, the price per share at which the Scheme or Offer (as the case may
be) is proposed (and procure that no Person acting in concert (as defined by the
Panel and the City Code) and controlled by any Affiliate of the Borrower,
knowingly takes an action requiring an increase in such price), or otherwise
increase the acquisition consideration or otherwise increase the acquisition
consideration unless such increase is funded solely from an additional equity
contribution from Bidco or other indebtedness permitted to be incurred under the
terms of this Agreement;


(b)    except as consented to by the Administrative Agent in writing (such
consent not to be unreasonably withheld or delayed), amend, vary, waive or
otherwise modify the terms and conditions of the Offer or Scheme set out in the
relevant Press Release or Acquisition Document (save as contemplated by (a)
above), or treat as satisfied any condition, the satisfaction of which involves
an assessment regarding the acceptability or otherwise to Bidco of conditions
imposed by any regulatory body, in each case except to the extent required by
the Panel, the court or any other applicable law, regulation or regulatory body;


(c)    at any time (including following the Closing Date) make any public
announcement or public statement (other than in the relevant Press Release or
Acquisition Document) concerning this Agreement or the parties to this Agreement
(other than the Loan Parties) in connection with the financing of the Target
Acquisition without the prior written consent of the Administrative Agent or
unless required to do so by the City Code or the Panel, the court, any
regulation, any applicable stock exchange, any applicable governmental or other
regulatory authority;


71


    

--------------------------------------------------------------------------------







(d)    become obliged, or permit any Person acting in concert (as defined by the
Panel and the City Code) with any of them and controlled by an Affiliate of the
Borrower to become obliged, to make an offer to the shareholders of the Borrower
under Rule 9 of the City Code;


(e)    deliver more than one Conversion Notice to the Administrative Agent; and


(f)    in the case of an Offer, declare the Offer unconditional as to
acceptances until the Acceptance Condition has been satisfied.




ARTICLE IX    
EVENTS OF DEFAULT AND REMEDIES


9.01    Events of Default.


Subject to Section 5.02, any of the following shall constitute an Event of
Default:


(a)    Non‑Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan, or (ii)
within five Business Days after the same becomes due, any interest on any Loan,
or any ticking fee or other fee due hereunder, or any other amount payable
hereunder or under any other Loan Document; or


(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05(a),
7.10, 7.11, 7.12 or 7.15 or Article VIII; or


(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default or (ii) the Borrower receiving
written notice of such default from the Administrative Agent or any Lender (any
such written notice to be identified as a "notice of default" and to refer
specifically to this Section 9.01(c); or


(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or


(e)    Cross‑Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount


72


    

--------------------------------------------------------------------------------





or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or


(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty calendar days, or an order for relief is
entered in any such proceeding; or


(g)    Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or


(h)    Judgments. There is entered against the Borrower or any Subsidiary (i)
one or more final judgments or orders for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third‑party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non‑monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, there is a period of thirty (30) consecutive days during
which such judgment is not vacated, satisfied or discharged or a stay of
enforcement of such judgment, by reason of a pending appeal posting of bond or
otherwise, is not in effect; or


(i)    ERISA. If (i) any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Internal Revenue Code for any plan year or part
thereof or a waiver of such standards or extension of any amortization period is
sought or granted under Section 412 of the Internal Revenue Code, (ii) a notice
of intent to terminate any Plan shall have been or is reasonably expected to be
filed with the PBGC or the PBGC shall have instituted proceedings under Section
4042 of ERISA to terminate or appoint a trustee to administer any Plan or the
PBGC shall have notified the Borrower or any ERISA Affiliate that a Plan may
become a subject of any such proceedings, (iii) the aggregate "amount of
unfunded benefit liabilities" (within the meaning of Section 4001(a)(18) of
ERISA)


73


    

--------------------------------------------------------------------------------





under all Plans, determined in accordance with Title IV of ERISA, shall exceed
$150,000,000, (iv) the Borrower or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Internal Revenue Code relating to
Plans, or (v) the Borrower or any ERISA Affiliate withdraws from any
Multiemployer Plan; provided that any such event or events described in clauses
(i) through (v) above, either individually or together with any other such event
or events, would reasonably be expected to have a Material Adverse Effect; or


(j)    Invalidity of Loan Documents.


(i)    Any Loan Document, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or satisfaction in full
of all the Obligations, ceases to be in full force and effect or fails to give
the Administrative Agent and/or the Lenders the rights, powers and privileges
purported to be created by the Loan Documents; or


(ii)    any Loan Party or any other Person on behalf of a Loan Party contests in
any manner the validity or enforceability of any Loan Document; or


(iii)    any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or


(k)    Change of Control. There occurs any Change of Control.


9.02    Remedies Upon Event of Default.


Subject in all cases to Section 5.02, if any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:


(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;


(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;


(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States (which, prior to the expiry of the Certain Funds Period,
constitutes a Major Default), the obligation of each Lender to make Loans shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable without further act of the Administrative Agent or any Lender.


9.03    Application of Funds.


74


    

--------------------------------------------------------------------------------







After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third held by them;


Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.




ARTICLE X    
ADMINISTRATIVE AGENT


10.01    Appointment and Authority.


Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.


10.02    Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual


75


    

--------------------------------------------------------------------------------





capacity. Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


10.03    Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including, for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may affect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and


(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower or a Lender.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


10.04    Reliance by Administrative Agent.


76


    

--------------------------------------------------------------------------------







The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.


10.05    Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.


10.06    Resignation of Administrative Agent.


(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.


(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law by notice in writing to the Borrower and
such Person remove such Person as the Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.


77


    

--------------------------------------------------------------------------------







(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.


10.07    Non‑Reliance on Administrative Agent and Other Lenders.


Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


10.08    No Other Duties, Etc.


Anything herein to the contrary notwithstanding, the bookrunners, arrangers,
documentation agents, syndication agent or co‑agents listed on the cover page
hereof shall not have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.


10.09    Administrative Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as


78


    

--------------------------------------------------------------------------------





herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 11.04) allowed in such judicial
proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.


10.10    Releases.


The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty, pursuant to this Section 10.10.




ARTICLE XI    
MISCELLANEOUS


11.01    Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:


79


    

--------------------------------------------------------------------------------







(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.01 or
5.02 or of any Default or Event of Default or a mandatory reduction in
Commitments is not considered an extension or increase in Commitments of any
Lender);


(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment;


(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan (subject to clause (i) of the final proviso to this Section 11.01), or any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender entitled to receive such payment of
principal, interest, fees or other amounts; provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate;


(d)    change Section 2.13 or Section 9.03 in a manner that would alter the pro
rata sharing of payments or the order of application of payments required
thereby without the written consent of each Lender directly affected thereby;


(e)    [reserved];


(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender directly affected thereby;


(g)    release the Borrower or, except in connection with a merger or
consolidation permitted under Section 8.04 or a Disposition permitted under
Section 8.05, all or substantially all of the Guarantors, from its or their
obligations under the Loan Documents without the written consent of each Lender
directly affected thereby, except to the extent the release of any Guarantor is
permitted pursuant to Section 10.10 (in which case such release may be made by
the Administrative Agent acting alone);


provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee and Syndication Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto, (ii) no amendment,
waiver or consent hereunder may affect one Tranche of the Lenders’ Loans or
Commitments more adversely vis-a-vis the other Tranche without the consent of
the Lenders having more than a majority interest of the outstanding principal of
Loans and Commitments of such adversely affected Tranche, (iii) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the


80


    

--------------------------------------------------------------------------------





consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender, (iv) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (v) the Required Lenders shall
determine whether or not to allow a Loan Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders.


11.02    Notices; Effectiveness; Electronic Communication.


(a)    General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail, sent by facsimile or electronic mail as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:


(i)    if to the Borrower, any Loan Party or the Administrative Agent, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 11.02 or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties; and


(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Loan
Parties).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile or electronic mail
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next Business Day for the recipient). Notices and
other communications (a) delivered through electronic communications to the
extent provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in each its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement


81


    

--------------------------------------------------------------------------------





from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.


(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Loan Parties, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Loan Party, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).


(d)    Change of Address, Etc. Each of the Loan Parties and the Administrative
Agent may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non‑public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.


(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices) purportedly given by or on behalf of the
Loan Parties even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form


82


    

--------------------------------------------------------------------------------





of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, each Lender and the Related Parties from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Loan Party. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.


11.03    No Waiver; Cumulative Remedies; Enforcement.


No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided and provided under each other Loan
Document are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.01 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of Section
2.13), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 10.01 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.


11.04    Expenses; Indemnity; Damage Waiver.


(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of external counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable out‑of‑pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such reasonable out‑of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.




83


    

--------------------------------------------------------------------------------





(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub‑agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) are based on any theory of liability for punitive
damages. Without limiting the provisions of Section 3.01(c), this Section
11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.


(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub‑agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub‑agent) or such
Related Party, as the case may be, such Lender’s Pro Rata Share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s Pro Rata Share at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’ Pro
Rata Shares (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub‑agent) in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub‑agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and hereby waives and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential


84


    

--------------------------------------------------------------------------------





or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with the Loans, this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.


(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.


(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.


11.05    Payments Set Aside.


To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set‑off, and such payment or the proceeds of such set‑off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set‑off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.


11.06    Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


85


    

--------------------------------------------------------------------------------







(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and


(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than £5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)    the prior written consent of the Borrower (in its sole discretion prior
to the expiry of the Certain Funds Period and thereafter not to be unreasonably
withheld or delayed) shall be required unless:


(1)    following the expiry of the Certain Funds Period, an Event of Default has
occurred and is continuing at the time of such assignment;


(2)    following the expiry of the Certain Funds Period, such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; or


(3)    such assignment is to an Existing RCF Lender (provided that prior to the
expiry of the Certain Funds Period an assignment to an Existing RCF Lender shall
require the prior written consent of the Borrower (not to be unreasonably
withheld or delayed)); and


86


    

--------------------------------------------------------------------------------







(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Commitment or Loan in
respect of the Commitment or Loan subject to such assignment, an Affiliate of
such Lender or an Approved Fund with respect to such Lender.


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural Person or (D) to any person in respect of
which an Illegality Event has occurred and is continuing.


(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.


(vii)    No Assignment Resulting in Additional Indemnified Taxes. No such
assignment shall be made to any Person that, through its Lending Offices, is not
capable of lending Sterling to the Borrower without the imposition of any
additional Indemnified Taxes.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned


87


    

--------------------------------------------------------------------------------





by such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent electronic form) and a register in
which it shall record the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.


(d)    Participations. Following the expiry of the Certain Funds Period, any
Lender may at any time, without the consent of, or notice to, the Borrower or
the Administrative Agent, sell participations to any Person (other than a
natural Person, a Defaulting Lender or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans; provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (a) through
(g) of Section 11.01(a) that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section


88


    

--------------------------------------------------------------------------------





and (B) (1) shall not be entitled to receive any greater payment under Sections
3.01 or 3.04, with respect to any participation, than the Lender from whom it
acquired the applicable participation would have been entitled to receive and
(2) a Participant that would be a Foreign Lender if it were a Lender shall not
be entitled to the benefits of Section 3.01 unless the Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender. Each Lender that sells a participation agrees, at the Borrower’s request
and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.06 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.




11.07    Confidentiality.


Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
provided, however, that the Administrative Agent and/or such Lender will give
the Borrower, as soon as reasonably practicable, prior notice of such
requirement or subpoena so that the Borrower may seek a protective order or
other appropriate remedy to prevent such disclosure unless such applicable law
or regulation or subpoena expressly provides that such prior notice shall not be
given to the Borrower, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or


89


    

--------------------------------------------------------------------------------





Participant in, any of its rights and obligations under this Agreement or (ii)
any actual or prospective party (or its Related Parties) to any swap, derivative
or other transaction under which payments are to be made by reference to a Loan
Party and its obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower, who was not known
by the Administrative Agent, such Lender or any of its Affiliates to be bound by
a confidentiality agreement or legal obligation of confidentiality with respect
to such information or (z) is independently developed by the Administrative
Agent or any Lender without the use of confidential information.


For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by such Loan Party or any Subsidiary, provided that, in the
case of information received from a Loan Party or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.


Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.


11.08    Set‑off.


Without prejudice to and subject to Section 5.02 and following the expiry of the
Certain Funds Period, if an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch office or Affiliate of such
Lender different from the branch office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting


90


    

--------------------------------------------------------------------------------





Lender as to which it exercised such right of setoff. The rights of each Lender
and its Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or its Affiliates
may have. Each Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.


11.09    Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.


11.10    Counterparts; Integration; Effectiveness.


This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.


11.11    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.


11.12    Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in


91


    

--------------------------------------------------------------------------------





good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.


11.13    Replacement of Lenders.


If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:


(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b);


(b)    such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);


(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)    such assignment does not conflict with applicable Laws; and


(e)    in the case of any such assignment resulting from a Non‑Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non‑Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non‑Consenting Lender and the mandatory assignment of
such Non‑Consenting Lender’s Commitments and outstanding Loans pursuant to this
Section 11.13 shall nevertheless be effective without the execution by such
Non‑Consenting Lender of an Assignment and Assumption.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


11.14    Governing Law; Jurisdiction, Etc.


92


    

--------------------------------------------------------------------------------







(a)    GOVERNING LAW. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.


(b)    SUBMISSION TO JURISDICTION. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK, NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS.


(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


11.15    Waiver of Right to Trial by Jury.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


11.16    No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby, the Loan
Parties each acknowledge and agree that: (i) the credit facilities provided for
hereunder and any related arranging or other


93


    

--------------------------------------------------------------------------------





services in connection therewith (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document) are an
arm’s‑length commercial transaction between the Loan Parties and their
respective Affiliates, on the one hand, and the Administrative Agent and MLPF&S,
on the other hand, and each of the Loan Parties is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent and
MLPF&S each is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Loan Parties or any of their
respective Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent nor MLPF&S has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of any Loan Party with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Administrative
Agent or MLPF&S has advised or is currently advising any of the Loan Parties or
any of their respective Affiliates on other matters) and neither the
Administrative Agent nor MLPF&S has any obligation to any of the Loan Parties or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor MLPF&S has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and (v)
neither the Administrative Agent, nor MLPF&S has provided nor will provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each Loan Party has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each Loan Party hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent and/or MLPF&S with respect to any breach or alleged breach
of agency or fiduciary duty; provided, however, that nothing in this
Section 11.16 releases the Administrative Agent or MLPF&S from fraudulent
conduct.


11.17    USA PATRIOT Act Notice.


Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of each Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify such Loan Party in accordance with the Act.
The Loan Parties shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.


11.18    Judgment Currency.


If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency


94


    

--------------------------------------------------------------------------------





(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable law).


11.19    Electronic Execution of Assignments and Certain Other Documents.


The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Loan Notices,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.


11.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares


95


    

--------------------------------------------------------------------------------





or other instruments of ownership will be accepted by it in lieu of any rights
with respect to any such liability under this Agreement or any other Loan
Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


[SIGNATURE PAGES FOLLOW]






96


    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


BORROWER:
TELEDYNE TECHNOLOGIES INCORPORATED,
a Delaware corporation


By:    /s/ Susan L. Main            
Name:    Susan L. Main                
Title:    Senior Vice President and Chief Financial Officer




GUARANTORS:
TELEDYNE BROWN ENGINEERING, INC.,
a Delaware corporation


By:    /s/ Stephen F. Blackwood        
Name:    Stephen F. Blackwood            
Title:    Vice President and Treasurer        




TELEDYNE INSTRUMENTS, INC.,
a Delaware corporation


By:    /s/ Susan L. Main            
Name:    Susan L. Main                
Title:    Senior Vice President and Chief Financial Officer




TELEDYNE SCIENTIFIC & IMAGING, LLC,
a Delaware limited liability company


By:    /s/ Stephen F. Blackwood        
Name:    Stephen F. Blackwood            
Title:    Vice President and Treasurer        




TELEDYNE LECROY, INC.,
a Delaware corporation


By:    /s/ Susan L. Main            
Name:    Susan L. Main                
Title:    Senior Vice President            




    

--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
as Administrative Agent


By:    /s/ Maurice Washington            
Name:    Maurice Washington            
Title:    Vice President                




LENDERS:
BANK OF AMERICA, N.A.,
as a Lender


By:    /s/ Mukesh Singh            
Name:    Mukesh Singh                
Title:    Vice President                






    

--------------------------------------------------------------------------------





Schedule 2.01
Commitments and Pro Rata Shares


Lender
Tranche A Commitment
Pro Rata Share of Tranche A Commitment
Bank of America, N.A.
£280,000,000
100.000000000%





Lender
Tranche B Commitment
Pro Rata Share of Tranche B Commitment
Bank of America, N.A.
£345,000,000
100.000000000%















    

--------------------------------------------------------------------------------






Schedule 6.13
Subsidiaries


COMPANY NAME
JURISDICTION OF INCORPORATION
STOCKHOLDER/PERCENTAGE OF OWNERSHIP OF OUTSTANDING SHARES**
Alia Corporation Inc.
Ontario, Canada
Teledyne DALSA, Inc.- 100%
CDL do Brasil Equipamentos e Servicios Submarinos Sociedade Empresaria Ltda.
Brazil
Teledyne CDL Limited- 99%
Ocean Design Ltda.- 1%
Ensambles de Precision S.A. de C.V.
Mexico
Teledyne Technologies Incorporated – 99%
Teledyne Instruments, Inc.- 1%
Intelek Limited
United Kingdom
Teledyne Technologies Incorporated- 100%
Intelek Pension Trustees Limited
United Kingdom
Intelek Limited- 100%
Intelek Properties Limited
United Kingdom
Rhombi Holdings Limited-100%
LeCroy Lightspeed Corporation
(inactive)
Delaware
Teledyne LeCroy, Inc.- 100%
Lidar Aviation Services, Inc.
Ontario, Canada
Teledyne Optech Incorporated- 100%
Maple Imaging, LLC
Delaware
Teledyne Technologies Incorporated-100%
Ocean Design Ltda.
Brazil
Teledyne Instruments, Inc.- 99.33%
Teledyne Limited -.67%
Reynolds Industries Limited
United Kingdom
Teledyne Limited-100%
Rhombi Canada LP
Ontario, Canada
Maple Imaging, LLC- .1%
Teledyne Technologies Incorporated- 99.9%
Rhombi Holdings Limited
United Kingdom
Teledyne UK Holdings, LLC-100%
Teledyne Australia Pty Ltd
Australia
Teledyne Wireless, LLC- 100%
Teledyne Bogatin Enterprises, LLC
Kansas
Teledyne LeCroy, Inc.- 100%
Teledyne Bowtech Limited
United Kingdom
Rhombi Holdings Limited- 100%
Teledyne Brown Engineering, Inc.*
Delaware
Teledyne Technologies Incorporated–100%
Teledyne CARIS B.V.
Netherlands
Teledyne DALSA B.V.-100%
Teledyne CARIS, Inc.
Ontario, Canada
Teledyne DALSA, Inc.-100%
Teledyne CARIS UK, Ltd.
United Kingdom
Teledyne Limited – 100%
Teledyne CARIS USA, Inc.
Virginia
Teledyne Instruments, Inc. – 100%
Teledyne Catalyst Enterprises, Inc. (inactive)
California
Teledyne LeCroy, Inc.- 100%
Teledyne CDL Limited
United Kingdom
Teledyne Limited- 100%
Teledyne CDL, Inc.
Texas
Teledyne CDL Limited- 100%
Teledyne C.M.L. Group Limited (operating assets transferred to Teledyne Limited)
United Kingdom
Intelek Properties Limited- 100%
Teledyne Computer Access Technology Corporation (inactive)
Delaware
Teledyne LeCroy, Inc.- 100%
Teledyne Controls, LLC
Delaware
Teledyne Technologies Incorporated- 100%
Teledyne DALSA Asia-Pacific Ltd.
(inactive – to be dissolved)
Ontario, Canada
Teledyne DALSA, Inc.-100%
Teledyne DALSA, Inc.
Ontario, Canada
Teledyne Netherlands B.V.- 100%
Teledyne DALSA B.V.
Netherlands
Teledyne DALSA, Inc.- 100%
Teledyne DALSA GmbH
Germany
Teledyne DALSA, Inc.- 100%
Teledyne DALSA K.K.
Japan
Teledyne DALSA, Inc.-100%
Teledyne DALSA (Shanghai) Trading Co. Ltd.
China
Teledyne DALSA, Inc.-100%
Teledyne DALSA Industrial Products, Inc.
Delaware
Teledyne Technologies Incorporated- 100%



    

--------------------------------------------------------------------------------





COMPANY NAME
JURISDICTION OF INCORPORATION
STOCKHOLDER/PERCENTAGE OF OWNERSHIP OF OUTSTANDING SHARES**
Teledyne DALSA Semiconductor Inc.
Ontario, Canada
Teledyne DALSA, Inc.-100%
Teledyne Denmark A/S
Denmark
Rhombi Holdings Limited- 100%
Teledyne Energy Systems, Inc.
Delaware
Teledyne Technologies Incorporated – 100%
Teledyne France
France
Teledyne Instruments, Inc. – 100%
Teledyne Gavia ehf.
Iceland
Teledyne Instruments, Inc.- 100%
Teledyne Germany GmbH
Germany
Teledyne Instruments, Inc.- 100%
Teledyne Hanson Research, Inc.
California
Teledyne Instruments, Inc.- 100%
Teledyne ICM SA
Belgium
Teledyne DALSA B.V.-100%
Teledyne Instruments, Inc.*
Delaware
Teledyne Technologies Incorporated – 100%
Teledyne Instruments Malaysia Sdn. Bhd.
Malaysia
Teledyne Netherlands B.V.- 100%
Teledyne Labtech Limited
(operating assets transferred to Teledyne Limited)
United Kingdom
Rhombi Holdings Limited-100%
Teledyne LeCroy, Inc.*
Delaware
Teledyne Technologies Incorporated- 100%
Teledyne LeCroy AB
Sweden
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy Frontline, Inc.
Delaware
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy Frontline Limited
United Kingdom
Teledyne LeCroy Frontline, Inc.– 100%
Teledyne LeCroy GmbH
Germany
Teledyne LeCroy, Inc.- 100%
LeCroy (Beijing) Trading Co., Ltd.
China
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy India Trading Private Ltd.
India
Teledyne LeCroy, Inc.- 9,999 shares
Nominee of Teledyne LeCroy, Inc.- 1 share
Teledyne LeCroy Japan Corporation
Japan
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy Korea Ltd.
South Korea
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy Delaware, L.L.C. (inactive)
Delaware
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy SA
Switzerland
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy Singapore Pte. Ltd.
Singapore
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy S.A.R.L.
France
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy S.R.L.
Italy
Teledyne LeCroy, Inc.- 99% Teledyne LeCroy S.A.- 1%
Teledyne Limited
United Kingdom
Rhombi Holdings Limited- 100%
Teledyne Monitor Labs P.R., Inc. (inactive)
Puerto Rico
Teledyne Instruments, Inc.- 100%
Teledyne Netherlands B.V.
Netherlands
Rhombi Canada LP- 100%
Teledyne Optech Incorporated
Ontario, Canada
Alia Corporation Inc.- 100%
Teledyne Optech, Inc.
Delaware
Teledyne Optech Incorporated- 100%
Teledyne Paradise Datacom Limited
(operating assets transferred to Teledyne Limited)
United Kingdom
Rhombi Holdings Limited- 100%
Teledyne Rad-icon Imaging Corp.
California
Teledyne Technologies Incorporated-100%
Teledyne RD Technologies (Shanghai) Co. Ltd.
China
Teledyne Instruments, Inc. –100%
Teledyne RESON A/S
Denmark
Teledyne Denmark A/S- 100%
Teledyne RESON GmbH
Germany
Teledyne RESON A/S- 100%
Teledyne RESON, Inc.
California
Teledyne RESON A/S-100%
Teledyne RESON Holding B.V.
Netherlands
Teledyne RESON A/S-100%
Teledyne RESON B.V.
Netherlands
Teledyne RESON Holding B.V.- 100%
Teledyne RESON UK Limited
United Kingdom
Teledyne RESON A/S- 100%
Teledyne RESON Pte. Ltd.
Singapore
Teledyne RESON A/S- 100%



    

--------------------------------------------------------------------------------





COMPANY NAME
JURISDICTION OF INCORPORATION
STOCKHOLDER/PERCENTAGE OF OWNERSHIP OF OUTSTANDING SHARES**
Teledyne Reynolds, Inc.
California
Teledyne Technologies Incorporated- 100%
Teledyne RISI, Inc.
California
Teledyne Technologies Incorporated- 100%
Teledyne Scientific & Imaging, LLC*
Delaware
Teledyne Brown Engineering, Inc.- 100%
Teledyne S G Brown Limited
United Kingdom
Teledyne Limited- 100%
Teledyne Singapore Private Limited
Singapore
Teledyne Technologies Incorporated- 100%
Teledyne Technologies International Corp.
Delaware
Teledyne Technologies Incorporated – 100%
Teledyne Technologies (Bermuda) Limited
Bermuda
Teledyne Technologies Incorporated – 100%
Teledyne TSS Limited
United Kingdom
Teledyne S G Brown Limited- 100%
Teledyne UK Holdings, LLC
Delaware
Teledyne Netherlands B.V.- 100%
Teledyne VariSystems, Inc.
Alberta, Canada
Teledyne DALSA, Inc.- 100%
Teledyne Wireless, LLC
Delaware
Teledyne Technologies Incorporated – 100%



*Guarantor
** Except as noted, there are no options, warrants, rights of conversion or
purchase or other similar rights with respect ownership of shares








    

--------------------------------------------------------------------------------






Schedule 6.20
Collective Bargaining Agreements


Agreement between Teledyne Turbine Engines and The International Union of United
Automobile, Aerospace and Agricultural Implement Workers of America. Expires on
January 28, 2018 and covers approximately 9 active employees at Teledyne Turbine
Engines facility in Toledo, Ohio.






    

--------------------------------------------------------------------------------






Schedule 8.01
Liens Existing on the Effective Date


1.    Capital Leases (Real Property):
Lessor: Shelby Holdings Limited
Lessee: Teledyne Limited.
Property: Units 26, 27, and 28 Timberlaine Trading Estate, Worthing.
Lessor: Vantage Point Business Village Ltd
Lessee: Teledyne Limited
Property: The Teledyne Building, Vantage Point Business Village, Gloucestershire
Lessor: Norwich Union Life and Pensions
Lessee: Teledyne Limited
Property: Navigation House, Canal View toad, Newbury
Lessor: Greenhills Property No.46 Limited
Lessee: Teledyne TSS Limited
Property: 1 Blackmoor Lane, Croxley Green Business Park Watford, Herfordshire,
WD 1 8 8GA
Lessor: Bollinwater Estates LLP
Lessee: Teledyne C.M.L. Group Limited
Property: 333-359 Cleveland Street, Birkenhead
Lessor: Bollinwater Estates LLP
Lessee: Teledyne C.M.L. Group Limited
Property: 256-296 Price Street, Birkenhead
Lessor: Tebay Road LLP.
Lessee: Teledyne C.M.L. Group Limited
Property: Unit A, Tebay Road, Bromborough
2.    Liens entered into in the ordinary course of business and existing on the
Effective Date, including the following at the Company and the other Loan
Parties with active UCC or PPSA filings:
TELEDYNE BROWN ENGINEERING, INC.


    

--------------------------------------------------------------------------------





JURISDICTION
SECURED PARTY
COLLATERAL
DE, Secretary of State
United Rentals. (North America) Inc.
Equipment
DE, Secretary of State
United Rentals (North America) Inc.
Equipment
DE, Secretary of State
US Bank Equipment Finance
Equipment
DE, Secretary of State
Air Liquide Industrial U.S. LP
Equipment
DE, Secretary of State
US Bank Equipment Finance, a division of U.S. Bank National Association
Equipment
DE, Secretary of State
US Bank Equipment Finance, a division of U.S. Bank National Association
Equipment
DE, Secretary of State
US Bank Equipment Finance, a division of U.S. Bank National Association
Equipment
DE, Secretary of State
U.S. Bank Equipment Finance
Equipment
DE, Secretary of State
U.S. Bank Equipment Finance
Equipment
DE, Secretary of State
U.S. Bank Equipment Finance
Equipment
DE, Secretary of State
U.S. Bank Equipment Finance
Equipment
DE, Secretary of State
U.S. Bank Equipment Finance
Equipment
DE, Secretary of State
U.S. Bank Equipment Finance
Equipment
DE, Secretary of State
U.S. Bank Equipment Finance
Equipment
DE, Secretary of State
U.S. Bank Equipment Finance
Equipment



TELEDYNE INSTRUMENTS, INC.
JURISDICTION
SECURED PARTY
COLLATERAL
DE, Secretary of State
US Bank Equipment Finance
Equipment
DE, Secretary of State
US Bank Equipment Finance
Equipment
DE, Secretary of State
PNC Equipment Finance, LLC
Equipment
DE, Secretary of State
Citibank, N.A.
Accounts Receivable owing to debtor by Rockwell Collins, Inc. under Citibank
Supplier Finance Program. (Program has been terminated)
DE, Secretary of State
U.S. Bank Equipment Finance
Equipment



TELEDYNE LECROY, INC.
JURISDICTION
SECURED PARTY
COLLATERAL
DE, Secretary of State
KMBS Business Solutions USA, Inc.
Equipment



TELEDYNE SCIENTIFIC & IMAGING, LLC
JURISDICTION
SECURED PARTY
COLLATERAL
DE, Secretary of State
Canon Financial Services
Equipment





    

--------------------------------------------------------------------------------





TELEDYNE TECHNOLOGIES INCORPORATED
JURISDICTION
SECURED PARTY
COLLATERAL
DE, Secretary of State
US Bank Equipment Finance
Equipment
DE, Secretary of State
US Bank Equipment Finance
Equipment
DE, Secretary of State
Ricoh USA Inc.
Equipment
DE, Secretary of State
Konica Minolta Business USA Inc.
Equipment
DE, Secretary of State
U.S. Bank Equipment Finance, a division of U.S. Bank National Association
Equipment
DE, Secretary of State
U.S. Bank Equipment Finance
Equipment
DE, Secretary of State
KMBS Business Solutions U.S.A., Inc.
Equipment
DE, Secretary of State
Arrow Electronics, Inc.
Supplier Agreement
DE, Secretary of State
EverBank Commercial Finance, Inc.
Equipment





TAX LIENS:


DEBTOR
JURISDICTION
TAX PERIOD
SECURED PARTY
AMOUNT
Teledyne Technologies Incorporated
CA, Secretary of State
10/1/2015-12/31/2015
Employment Development Department
$1,441.34
Teledyne Technologies Incorporated
CA, Secretary of State
10/1/2015-12/31/2015
Employment Development Department
$1,439.34





    

--------------------------------------------------------------------------------






Schedule 8.02
Investments Existing on the Effective Date


Issuer
Teledyne Company Name
Type of Investment
Maturity Date
Amount
Dreyfus
Teledyne Technologies Incorporated
Money Market
N/A
$0.00*
N.I. Medical Ltd.
Teledyne Brown Engineering, Inc.
Common Stock
N/A
134,044 shares **
PhotoMedix, Inc.
Teledyne Reynolds, Inc.
Common Stock
N/A
1 share
Ocean Aero, Inc.
Teledyne RD Instruments, Inc.
Preferred Stock
N/A
5,201,557 shares







* Amount as of December 6, 2016.
** Represents 1.38% of shares outstanding on a fully diluted basis as of
November 16, 2006.






    

--------------------------------------------------------------------------------






Schedule 11.02
Certain Addresses for Notices


LOAN PARTIES:
Borrower:
Teledyne Technologies Incorporated
Attn: Stephen F. Blackwood
1049 Camino Dos Rios
Thousand Oaks, California 91360
Phone: 805-373-4415
Facsimile: 805-373-4450
Email: sblackwood@teledyne.com
-with a copy to (which shall not constitute notice)
Teledyne Technologies Incorporated
Attn: Melanie S. Cibik
1049 Camino Dos Rios
Thousand Oaks, California 91360
Phone: 805-373-4605
Facsimile: 805-373-4610
Email: mcibik@teledyne.com
-and
Scott E. Westwood
McGuireWoods LLP
625 Liberty Avenue, 23rd Floor
Pittsburgh, PA 15222
Phone: 412-667-6000
Fax: 412-667-6050
Email: swestwood@mcguirewoods.com
Guarantors:
Teledyne Brown Engineering, Inc.
Attn: Janice L. Hess
300 Sparkman Drive NW
Huntsville, Alabama 35805
Phone: 256-726-1414
Facsimile: 256-726-3114
Email: jan.hess@tbe.com


-with a copy to (which shall not constitute notice)
Teledyne Technologies Incorporated
Attn: Melanie S. Cibik
1049 Camino Dos Rios


CREDIT AGREEMENT
    
    

--------------------------------------------------------------------------------





Thousand Oaks, California 91360
Phone: 805-373-4605
Facsimile: 805-373-4610
Email: mcibik@teledyne.com
-and
Scott E. Westwood
McGuireWoods LLP
625 Liberty Avenue, 23rd Floor
Pittsburgh, PA 15222
Phone: 412-667-6000
Fax: 412-667-6050
Email: swestwood@mcguirewoods.com
Teledyne Instruments, Inc.
Attn: Stephen F. Blackwood
1049 Camino Dos Rios
Thousand Oaks, California 91360
Phone: 805-373-4415
Facsimile; 805-373-4450
Email: sblackwood@teledyne.com
-with a copy to (which shall not constitute notice)
Teledyne Technologies Incorporated
Attn: Melanie S. Cibik
1049 Camino Dos Rios
Thousand Oaks, California 91360
Phone: 805-373-4605
Facsimile: 805-373-4610
Email: mcibik@teledyne.com
-and
Scott E. Westwood
McGuireWoods LLP
625 Liberty Avenue, 23rd Floor
Pittsburgh, PA 15222
Phone: 412-667-6000
Fax: 412-667-6050
Email: swestwood@mcguirewoods.com
Teledyne Scientific & Imaging, LLC
Attn: Stephen F. Blackwood
1049 Camino Dos Rios
Thousand Oaks, California 91360
Phone: 805-373-4415
Fax: 805-373-4550


CREDIT AGREEMENT
    
    

--------------------------------------------------------------------------------





Email: sblackwood@teledyne.com


- with a copy to (which shall not constitute notice)
Teledyne Technologies Incorporated
Attn: Melanie S. Cibik
1049 Camino Dos Rios
Thousand Oaks, California 91360
Phone: 805-373-4605
Fax: 805-373-4610
Email: mcibik@teledyne.com
- and
Scott E. Westwood
McGuireWoods LLP
625 Liberty Avenue, 23rd Floor
Pittsburgh, PA 15222
Phone: 412-667-6000
Fax: 412-667-6050
Email: swestwood@mcguirewoods.com
Teledyne LeCroy, Inc.
Attn: Sean O'Connor
700 Chestnut Ridge Road
Chestnut Ridge, New York 10977-6499
Phone: 845-578-6102
Fax: 845-578-5989
Email: sean.oconnor@tyledynelecroy.com
- with a copy to (which shall not constitute notice)
Teledyne Technologies Incorporated
Attn: Melanie S. Cibik
1049 Camino Dos Rios
Thousand Oaks, California 91360
Phone: 805-373-4605
Fax: 805-373-4610
Email: mcibik@teledyne.com
-and
Scott E. Westwood
McGuireWoods LLP
625 Liberty Avenue, 23rd Floor
Pittsburgh, PA 15222
Phone: 412-667-6000
Fax: 412-667-6050


CREDIT AGREEMENT
    
    

--------------------------------------------------------------------------------





Email: swestwood@mcguirewoods.com


ADMINISTRATIVE AGENT:
Notices (other than Requests for Extension of Credit):
Bank of America
Attn: Maurice Washington
901 Main Street, 14th Floor
Dallas, Texas 75202-3714
Phone: 214-209-5606
Fax: 214-290-9544
Email: maurice.washington@baml.com
- with a copy to
Bank of America
Attn: DeWayne Rosse
901 Main Street, 14th Floor
Dallas, Texas 75202-3714
Phone: 214-209-0529
Fax: 214-672-8623
Email: dewayne.rosse@baml.com
For Payments and Requests for Extension of Credit:
Bank of America
Attn: Robert Garvey
101 North Tryon Street, 5th Floor
Charlotte, North Carolina 28255-0001
Phone: 980-387-9468
Fax: 617-310-3288
Email: robert.garvey@baml.com






CREDIT AGREEMENT
    
    